ACCEPTED
                                                                                 03-15-00077-CV
                                                                                         4851140
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            4/10/2015 4:24:18 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                        No. 03-15-00077-CV

                                                            FILED IN
            IN THE COURT OF APPEALS FOR THE3rd COURT OF APPEALS
            THIRD JUDICIAL DISTRICT OF TEXAS AUSTIN, TEXAS
                                           4/10/2015 4:24:18 PM
                    AT AUSTIN, TEXAS
                                                        JEFFREY D. KYLE
                                                             Clerk

                      GREGORY JOE WICKLINE,
                                                PLAINTIFF – APPELLANT,

                                 V.

BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL
             COLLEGES; AND JAMES MICHAEL HOLDER,
                                          DEFENDANTS – APPELLEES.


                     APPELLEES’ BRIEF


Appeal from the 98th Judicial District Court of Travis County, Texas
                   Cause No. D-1-GN-14-004391

                                  Sean E. Breen
                                  State Bar No. 00783715
                                  sbreen@howrybreen.com
                                  Randy R. Howry
                                  State Bar No. 10121690
                                  rhowry@howrybreen.com
                                  James Hatchitt
                                  State Bar No. 24072478
                                  jhatchitt@howrybreen.com
                                  HOWRY BREEN & HERMAN, LLP
                                  1900 Pearl Street
                                  Austin, Texas 78705-5408
                                  Telephone: (512) 474-7300
                                  Facsimile: (512) 474-8557

                                  Attorneys for Appellees
                                            TABLE OF CONTENTS
Table of Contents ....................................................................................................... i
Index of Authorities ................................................................................................. iii
Statement of the Case.................................................................................................1
Statement Regarding Oral Argument ........................................................................2
Issue Presented ...........................................................................................................3
Statement of Facts ......................................................................................................4
    I.      The Contract’s liquidated-damages clause and its terms ..............................5
    II.     Mr. Wickline leaves OSU to accept the position of “offensive
            coordinator” at UT ........................................................................................8
    III. Shawn Watson, not Mr. Wickline, is calling offensive plays
         for UT’s football team. ..................................................................................9
    IV. In response to OSU’s lawsuit in Oklahoma to collect the
        liquidated damages owed by Mr. Wickline, he filed a dueling
        lawsuit in Texas...........................................................................................10
Summary of Argument ............................................................................................12
Arguments and Authorities ......................................................................................14
    I.      Standard of Review .....................................................................................14
    II.     The scope of the Contract’s forum-selection clause is broad. ....................15
            A. The Contract’s forum-selection clause encompasses “any
               civil proceeding that gives force or effect to or carries out
               the clauses of the Contract” .................................................................16
            B.     Mr. Wickline offers no assistance in construing the
                   forum-selection clause.........................................................................18
    III. Both of Mr. Wickline’s claims in the second-filed Texas
         lawsuit fall within the scope of the Contract’s forum-selection
         clause. ..........................................................................................................20
            A. Declaratory relief .................................................................................20
            B.     Tortious interference with contract .....................................................21
Prayer .......................................................................................................................27
Certificate of Compliance ........................................................................................29

                                                             -i-
Certificate of Service ...............................................................................................30




                                                        - ii -
                                         INDEX OF AUTHORITIES
Texas Cases
Accelerated Christian Educ., Inc. v. Oracle Corp., 925 S.W.2d 66
 (Tex. App.—Dallas 1996, no writ) ........................................................................22
Barnette v. United Research Co., 823 S.W.2d 368 (Tex. App.—Dallas
 1991, writ denied) ..................................................................................................22
Deep Water Slender Wells v. Shell Int’l Exploration & Prod., Inc.,
 234 S.W.3d 679 (Tex. App.—Houston [14th Dist.] 2007, pet.
 denied) ....................................................................................................................15
In re ADM Investor Servs., Inc., 304 S.W.3d 371 (Tex. 2010) ...............................14
In re AIU Ins. Co., 148 S.W.3d 109 (Tex. 2004).....................................................22
In re Counsel Fin. Servs. L.L.C., No. 13-12-00151-CV, 2013 Tex.
 App. LEXIS 9255 (Tex. App.—Corpus Christi July 25, 2013, pet.
 denied) ............................................................................................................. 15, 24
In re Emex Holdings L.L.C., No. 13-11-00145-CV, 2013 Tex. App.
 LEXIS 4802 (Tex. App.—Corpus Christi Apr. 18, 2013, orig.
 proceeding).............................................................................................................15
In re Int'l Profit Assocs., Inc., 274 S.W.3d 672 (Tex. 2009) ...................... 16, 19, 22
In re Laibe Corp., 307 S.W.3d 314 (Tex. 2010) .....................................................14
In re Lehman Bros. Merch. Banking Partners IV L.P., 293 S.W.3d
349 (Tex. App.—Dallas 2009, no pet.)..................................................................16
KTRK TV, Inc. v. Fowkes, 981 S.W.2d 779 (Tex. App.—Houston [1st
 Dist.] 1998, pet. denied) .........................................................................................23
Phoenix Network Techs. (Europe) Ltd. v. Neon Sys., Inc., 177 S.W.3d
605 (Tex. App—Houston [1st Dist.] 2005, no pet.) ................................. 15, 16, 17
Prudential Ins. Co. of Am. v. Fin. Review Servs., Inc., 29 S.W.3d 74
 (Tex. 2000) .............................................................................................................24
RSR Corp. v. Siegmund, 309 S.W.3d 686 (Tex. App.—Dallas 2010,
 no pet.) ...................................................................................................................16
Sw. Intelecom, Inc. v. Hotel Networks Corp., 997 S.W.2d 322 (Tex.
 App.—Austin 1999, pet. denied) ...........................................................................15
Valence Operating Co. v. Dorsett, 164 S.W.3d 656 (Tex. 2005)............................16



                                                           - iii -
Young v. Valt.X Holdings, Inc., 336 S.W.3d 258 (Tex. App.—Austin
 2010, pet. dism'd) ............................................................................................ 14, 15


Federal Cases
Aerus LLC v. Pro Team, Inc., No. 3:04-CV-1985-M, 2005 U.S. Dist.
 LEXIS 8559 (N.D. Tex. May 9, 2005) ..................................................................25
Daniels v. Dataworkforce, LP, No. 14-cv-00822-KMT, 2014 U.S.
 Dist. LEXIS 164363 (D. Colo. Nov. 24, 2014) .....................................................19
Excentus Corp. v. Giant Eagle, Inc., No. 3:11-CV-3331-B, 2012 U.S.
 Dist. LEXIS 91250 (N.D. Tex. July 2, 2012) ................................................. 24, 27
Penn, L.L.C. v. New Edge Network, Inc., No. 03 C 5496, 2003 U.S.
 Dist. LEXIS 17664 (N.D. Ill. Oct. 1, 2003).................................................... 25, 26
Perry v. Nat’l City Mortg, Inc., No. 05-cv-891-DRH, 2006 U.S. Dist.
 LEXIS 62419, at *13–14 (S.D. Ill. Aug. 15, 2006) ...............................................19
Terraspan, LLC v. Rave, LLC, No. 3:12-CV-0816-K, 2012 U.S. Dist.
 LEXIS 174672 (N.D. Tex. Dec. 10, 2012) ............................................................24
Yates Sel. Cas. v. Fleetwood Transp. Servs., Inc., No. 07-0960, 2007 U.S. Dist.
 LEXIS 79497 (W.D. La. Oct. 26, 2007) ................................................................19


Texas Statutes
Tex. Civ. Prac. & Rem. Code § 37.003 ............................................................ 20, 21
Tex. Civ. Prac. & Rem. Code § 37.004 ...................................................................21


Treatises
Edwin E. Bryant, The Law of Pleading Under the Codes of Civil
 Procedure (2d ed. 1899) ........................................................................................18


Other Authorities
BLACK’S LAW DICTIONARY (8th ed. 2004) ....................................................... 17, 18
MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (11th ed. 2003) ..........................17




                                                        - iv -
                           STATEMENT OF THE CASE

      Defendant – Appellee Board of Regents for the Oklahoma Agricultural and

Mechanical Colleges, acting for and on behalf of Oklahoma State University (OSU),

filed suit in the District Court of Payne County, Oklahoma, on October 17, 2014, to

enforce its contractual right to liquidated damages against Plaintiff – Appellant

Gregory Joe Wickline. Three days later, Mr. Wickline filed a second suit regarding

the same nucleus of issues in the 98th District Court of Travis County, Texas, against

OSU and Defendant – Appellee James Michael Holder, individually and in his

official capacity as Vice President for Athletic Programs and Director of

Intercollegiate Athletics for OSU.

      On November 17, 2014, subject to their special appearances, OSU and Mr.

Holder moved to dismiss Mr. Wickline’s second-filed Texas lawsuit on two

independent grounds: (i) based on a mandatory forum-selection clause in the

employment contract between OSU and Mr. Wickline; and (ii) based on comity, in

deference to the first-filed Oklahoma lawsuit. On January 23, 2015, Judge Amy

Clark Meachum granted OSU and Mr. Holder’s motion to dismiss based on the

employment contract’s mandatory forum-selection clause and dismissed the second-

filed Texas lawsuit without prejudice to refiling in the District Court of Payne

County, Oklahoma. This appeal by Mr. Wickline followed. Litigation is proceeding

in the first-filed suit in Oklahoma.


                                        -1-
               STATEMENT REGARDING ORAL ARGUMENT
      OSU and Mr. Holder agree with Mr. Wickline that oral argument is not

necessary for this case. It presents no new or novel issues, and may be decided under

clear Texas law.




                                        -2-
                                ISSUE PRESENTED

      Mr. Wickline’s employment contract with OSU contains a mandatory forum-

selection clause that requires any civil proceeding that gives force or effect to or

carries out the clauses of that contract to be filed in the Payne County District Court

of Payne County, Oklahoma.

      Mr. Wickline filed a civil proceeding in Travis County, Texas, for declaratory

judgment and tortious interference with existing contractual relations, which:

      (i)    seeks to give force or effect to the OSU contract’s first amendment, by
             excusing Mr. Wickline’s required payment of liquidated damages; and

      (ii)   requires the district court to give force or effect to that same first
             amendment because OSU and Mr. Holder have raised their contractual
             right to request liquidated damages as an affirmative defense to
             allegedly tortious conduct.

Did the trial court correctly conclude the employment contract’s mandatory forum-

selection clause applies to the claims asserted in Mr. Wickline’s second-filed Texas

lawsuit?




                                         -3-
                               STATEMENT OF FACTS

          OSU recruited Mr. Wickline to join its football coaching staff as the team’s

offensive line coach in 2005.1 He signed a multi-year employment contract with

OSU on January 1, 2009, which was later amended on January 1, 2011, and January

1, 2012 (the Contract).2 In the Contract and its amendments, both OSU and Mr.

Wickline inserted provisions to protect themselves if certain circumstances arose.3

For example, because Mr. Wickline’s importance to the football team and OSU was

valuable and difficult to calculate, the Contract was intended to protect OSU in the

event Mr. Wickline left before the Contract expired.4 The following three provisions

of the Contract are central to this appeal:

      (i) a liquidated-damages clause to compensate OSU if Mr. Wickline terminated
          the Contract without cause before it expired on its own terms;5

      (ii) a provision within the Contract’s first amendment that would permit Mr.
           Wickline to avoid the liquidated-damages clause if he terminated the
           Contract without cause to assume employment as, among other things, “an
           Offensive Coordinator (with play calling duties) at a NCAA Division I-A
           institution”;6 and




1
    See, e.g., CR 80.
2
    See, e.g., CR 23–36.
3
    See CR 80.
4
    See, e.g., CR 29, 80.
5
    CR 29.
6
    See CR 30, 34.


                                          -4-
      (iii) a mandatory forum-selection clause that selected the Payne County District
            Court of Payne County, Oklahoma, as the exclusive venue for “[a]ny action
            to enforce any of the provisions of” the Contract.7

I.       The Contract’s liquidated-damages clause and its terms.

         The parties agreed upon and contracted for liquidated damages in the event

the Contract was terminated before it expired on its own terms, 8 because, as the

Contract explains, Mr. Wickline has “special, exceptional, and unique knowledge,

skill, and ability as a football coach which . . . render [his] services unique.”9 OSU’s

loss of Mr. Wickline’s services before the Contract expired “[could] not be estimated

with certainty, or fairly or adequately compensated by money damages.” 10

Replacing Mr. Wickline would affect OSU in many ways:

       the valuable relationships he developed while recruiting players to join OSU’s
        football team would be impacted, particularly if he left OSU to join a
        competing member institution of the Big Twelve Conference, where his
        recruiting relationships could be used for the benefit of a direct competitor
        recruiting from the same geographic region as OSU;11

       his coaching and development of current players would be adversely
        affected;12




7
    CR 31.
8
    See CR 28–30.
9
    CR 29.
10
     CR 29.
11
     See CR 81.
12
     See CR 81.


                                          -5-
       it would take time and resources to recruit, hire, and train Mr. Wickline’s
        replacement;13 and

       his knowledge of OSU’s offensive schemes and tendencies could be reported
        to OSU’s direct conference competition to be used against OSU.14

Many, if not most, of these consequences cannot accurately be measured in dollars.15

         The Contract initially provided that if Mr. Wickline left OSU for any reason—

other than to become the head football coach at an NCAA Division I-A institution—

he would owe OSU as liquidated damages 50% of the remaining salary he was due

under the Contract on the date of termination.16 The Contract’s liquidated-damages

clause runs both ways: if OSU terminated the Contract without cause, it would

become obligated to pay Mr. Wickline his salary for the remainder of the Contract.17

         The head-coach exemption, and other exemptions discussed below, were

intended to remove disincentives for Mr. Wickline to climb the football-coaching

ladder and allow him to pursue positions with more responsibility with other teams.18

Such clauses are not uncommon for assistant football coaches, and this one permitted

Mr. Wickline to seek advancement elsewhere while still protecting OSU from early



13
     See CR 81.
14
     See CR 81.
15
     See CR 81.
16
     See CR 29–30.
17
     See CR 28–30.
18
     See CR 30, 82.


                                          -6-
contract termination if Mr. Wickline attempted to make a lateral move to accept a

similar assistant coaching job at another school.19

         The liquidated-damages provisions were later amended in two important

respects. 20 First, two additional categories of jobs were added for which Mr.

Wickline would not owe liquidated damages if he left OSU early: (i) offensive

coordinator (with play calling duties) at an NCAA Division I-A institution or (ii)

assistant coach in the National Football League.21

         Second, subject to the job-category exemptions explained earlier, the amount

of liquidated damages was increased to 100% of Mr. Wickline’s remaining salary

on the date of termination if he accepted employment with another member

institution of the Big Twelve Conference. 22 As discussed above, the harm caused if

Mr. Wickline left OSU to accept employment with a direct conference competitor

would be greater than if he left to join other schools.23 Among other things, he would

be utilizing recruiting relationships he developed at OSU for the benefit of a direct

regional competitor, and would be providing knowledge of OSU’s offensive

schemes to an opponent it played every year.24

19
     See CR 82.
20
     CR 34–36.
21
     See CR 34.
22
     See CR 36.
23
     See CR 82.
24
     See CR 82–83.


                                         -7-
II.      Mr. Wickline leaves OSU to accept the position of “offensive
         coordinator” at UT.

         On or about January 12, 2014, Mr. Wickline unilaterally terminated the

Contract and was hired as the offensive line coach and nominal “offensive

coordinator” for the University of Texas (UT) football team by UT’s new head

football coach, Charlie Strong.25 (Mr. Strong had recently been hired by UT after

spending the previous four years as the head football coach for the University of

Louisville.26) Mr. Wickline and Mr. Strong had previously worked together, most

recently when Mr. Wickline served on the football coaching staff at the University

of Florida.27

         At the time, Mr. Wickline represented to OSU his new title at UT would be

“offensive coordinator” and that he would have “play calling duties,” thereby

allegedly excusing his payment of liquidated damages under the first amendment to

the Contract.28 Based on Mr. Wickline’s representations, OSU did not attempt to

enforce the Contract’s liquidated-damages clause when he left in January 2014.29

Later, OSU discovered those representations were untrue.30



25
     See CR 83
26
     See CR 83.
27
     See CR 83.
28
     See CR 30, 34, 83.
29
     See CR 83.
30
     See CR 83, 117–19.


                                        -8-
III.     Shawn Watson, not Mr. Wickline, is calling offensive plays for UT’s
         football team.

         At or near the same time UT hired Mr. Wickline, Shawn Watson was also

hired as “assistant head coach for offense.”31 Immediately before joining UT, Mr.

Watson served as the offensive coordinator for Mr. Strong at the University of

Louisville, where Mr. Watson called offensive plays. 32 During spring football

practices a few months after Mr. Watson and Mr. Wickline were hired, Mr. Strong

was quoted as saying: (i) Mr. Watson is “gonna be in charge” of play calling, to CBS

Sports reporter Jeremy Fowler;33 and (ii) in terms of play-calling, “[t]he one final

voice will be Shawn,” to ESPN reporter Max Olson.34 A number of things became

clear after Mr. Strong’s comments to the media: Mr. Wickline was UT’s “offensive

coordinator” in name only, he would not have play-calling duties, and his new title

was likely an attempt to avoid the Contract’s liquidated-damages clause.35 Thus,

Mr. Wickline made a lateral move to work for UT and is not excused from the

liquidated-damages provision of his OSU contract.36




31
     See CR 83, 117, 119.
32
     See CR 83, 117, 119.
33
     See CR 83–84, 117.
34
     See CR 84, 119.
35
     See CR 84.
36
     See CR 29–30, 34.


                                       -9-
         After Mr. Strong publicly confirmed the true nature of Mr. Wickline’s new

position with UT, Defendant – Appellee Mike Holder, in his official capacity as Vice

President for Athletic Programs and Director of Intercollegiate Athletics for OSU,

sent Mr. Wickline a letter on March 24, 2014, as required by the OSU contract.37

The letter informed Mr. Wickline his new position at UT did not exempt him from

payment of liquidated damages under the Contract and requested payment of the

liquidated damages described by Section 11 of the Contract.38

IV.      In response to OSU’s lawsuit in Oklahoma to collect the liquidated
         damages owed by Mr. Wickline, he filed a dueling lawsuit in Texas.

         As required by Section 14 of the Contract, OSU sent a second letter to Mr.

Wickline on April 22, 2014, which gave him 30 days’ notice of OSU’s intent to file

a lawsuit to enforce the Contract’s liquidated-damages clause.39 After months of

waiting for Mr. Wickline to comply with the Contract’s obligations, OSU filed suit

in the Payne County District Court on October 17, 2014 (the Oklahoma lawsuit).40

         Instead of proceeding in Oklahoma—as required by the Contract and where a

lawsuit was already pending—Mr. Wickline filed this second lawsuit three days

later, on October 20, 2014 (the Texas lawsuit).41 In the second-filed Texas suit, he


37
     See CR 84, 120–21.
38
     See CR 120–21.
39
     See CR 31, 123.
40
     See CR 84, 124–27.
41
     See CR 3–9.


                                        - 10 -
asserted two claims, both of which will or could be resolved by the Oklahoma

lawsuit: (1) a defensive request for declaratory relief against OSU to construe and

interpret the phrase “Offensive Coordinator (with play calling duties)” from the

Contract so that he can avoid the Contract’s liquidated-damages provision; and (2)

tortious interference with existing contractual relations against both OSU and Mr.

Holder, based on their alleged interference with his new UT contract by sending the

demand letters required by the Contract.42




42
     CR 7–8.


                                       - 11 -
                            SUMMARY OF ARGUMENT

      The trial court did not abuse its discretion and correctly granted the motion to

dismiss because Mr. Wickline’s claims in this second-filed lawsuit are a transparent

attempt to avoid litigation in the contractually agreed-upon forum of Stillwater,

Oklahoma (the home and designated situs of his former employer, OSU) in lieu of a

suit in Austin, Texas (the home of his new employer, UT). In addition to a request

to interpret the very contract containing the forum-selection clause at issue, Mr.

Wickline has asserted a frivolous tort claim in an attempt to avoid the clause’s

application, all to no avail.

      The Contract’s forum-selection clause applies to any civil proceeding that

gives force or effect to or carries out the clauses of the Contract. Mr. Wickline has

not presented, and cannot present, authority to the contrary.

      Without question, a declaratory-judgment claim to interpret a phrase within

the Contract’s first amendment is an attempt to give force or effect to a clause of the

Contract. And in response to Mr. Wickline’s claim for tortious interference with

existing contractual relations, OSU and Mr. Holder have raised as an affirmative

defense their contractual right to enforce the Contract’s liquidated-damages clause.

Under the plain language of the Contract’s forum-selection clause, and caselaw

interpreting similar situations, Mr. Wickline’s tortious-interference claim falls

within the scope of that clause.


                                        - 12 -
      Therefore, this Court should affirm the district court’s dismissal without

prejudice of Mr. Wickline’s claims in the Texas lawsuit.




                                      - 13 -
                                ARGUMENTS AND AUTHORITIES

I.        Standard of Review.

          Forum-selection clauses are “generally enforceable and presumptively

valid.” 43 The evaluation of a forum-selection clause involves two steps: first,

whether the parties have already agreed to litigate the claims at issue in a particular

forum, and second, whether enforcement of the clause would be unreasonable or

unjust under the circumstances.44

          Mr. Wickline concedes enforcement of the Contract’s forum-selection clause

would not be unreasonable or unjust. As alluded to in his brief, the only dispute in

this appeal is whether the Contract’s forum-selection clause applies to Mr.

Wickline’s claims in the second-filed Texas lawsuit.45 OSU and Mr. Holder, as the

parties seeking to enforce the Contract’s forum-selection clause, bear the burden of

demonstrating the nonmovant’s claims fall within the clause.46

          A trial court’s order granting a motion to dismiss based on a forum-selection

clause is only reversed for an abuse of discretion.47




43
     In re Laibe Corp., 307 S.W.3d 314, 316 (Tex. 2010).
44
     See Young v. Valt.X Holdings, Inc., 336 S.W.3d 258, 262 (Tex. App.—Austin 2010, pet. dism'd).
45
     Appellant’s brief, at 5.
46
     Young, 336 S.W.3d at 262.
47
     See In re ADM Investor Servs., Inc., 304 S.W.3d 371, 375 (Tex. 2010).


                                               - 14 -
II.    The scope of the Contract’s forum-selection clause is broad.

       The starting point for Texas courts in analyzing a forum-selection clause is a

focus on the specific language of the clause at issue.48 An image of the Contract’s

forum-selection clause, located in Paragraph 14, is pasted below:




The phrase “shall be filed” makes the clause mandatory under Texas law, meaning

it must be enforced if triggered by Mr. Wickline’s claims.49

       In determining the scope of a forum-selection clause, Texas courts apply

principles of contract interpretation, with the primary objective being to ascertain

and give effect to the parties’ intentions.50 That means, unless the contract shows

otherwise, terms will be given their “plain, ordinary, and generally accepted



48
  See Deep Water Slender Wells v. Shell Int’l Exploration & Prod., Inc., 234 S.W.3d 679, 688
(Tex. App.—Houston [14th Dist.] 2007, pet. denied); see also In re Counsel Fin. Servs. L.L.C.,
No. 13-12-00151-CV, 2013 Tex. App. LEXIS 9255, at *15 (Tex. App.—Corpus Christi July 25,
2013, pet. denied); In re Emex Holdings L.L.C., No. 13-11-00145-CV, 2013 Tex. App. LEXIS
4802, at *14 (Tex. App.—Corpus Christi Apr. 18, 2013, orig. proceeding).
49
  See Phoenix Network Techs. (Europe) Ltd. v. Neon Sys., Inc., 177 S.W.3d 605, 615 (Tex. App—
Houston [1st Dist.] 2005, no pet.) (“The use of ‘shall’ generally indicates a mandatory
requirement.”).
50
  Young, 336 S.W.3d at 262 (citing Sw. Intelecom, Inc. v. Hotel Networks Corp., 997 S.W.2d 322,
324-25 (Tex. App.—Austin 1999, pet. denied)).


                                            - 15 -
meaning.”51 In other words, the court engages in a “common-sense examination of

the claims and the forum-selection clause to determine if the clause covers the

claims.”52

          As Mr. Wickline’s brief acknowledges, there are no Texas cases interpreting

a forum-selection clause that applies to “actions to enforce” contractual provisions.53

When presented with an absence of caselaw on the meaning of a particular forum-

selection clause, Texas appellate courts commonly turn to dictionaries and other

references to discern the parties’ intent.54

          A.      The Contract’s forum-selection clause encompasses “any civil
                  proceeding that gives force or effect to or carries out the clauses of
                  the Contract.”

          The phrase requiring interpretation is “any action to enforce any of the

provisions of this Agreement,” which can be broken into three parts: (1) “any

action,” (2) “to enforce,” and (3) “any of the provisions of this Agreement.” The

table below combines definitions from Black’s Law Dictionary and Merriam-



51
  See RSR Corp. v. Siegmund, 309 S.W.3d 686, 700 (Tex. App.—Dallas 2010, no pet.) (citing
Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 662 (Tex. 2005)).
52
     In re Int'l Profit Assocs., Inc., 274 S.W.3d 672, 677 (Tex. 2009).
53
     Appellant’s brief, at 7.
54
   See, e.g., RSR Corp., 309 S.W.3d at 700 (consulting Webster’s Third New International
Dictionary and Black’s Law Dictionary to interpret the word “hereunder”); In re Lehman Bros.
Merch. Banking Partners IV L.P., 293 S.W.3d 349, 352 (Tex. App.—Dallas 2009, no pet.)
(consulting Webster’s Third New International Dictionary on the meaning of “control”); Phoenix
Network, 177 S.W.3d at 619 n.16 (consulting Random House Webster’s on the meaning of “United
Kingdom”).


                                                 - 16 -
Webster’s Collegiate Dictionary into a reasoned construction of the parties’ intended

meaning:

                                              Black’s Law Dictionary: “a civil or criminal
             “Any action”
                                              judicial proceeding.”55
                     +                                                +
                                              Black’s: “to give force or effect to” or “to compel
                                              obedience to.”56
              “To enforce”
                                              Merriam-Webster: “to give force to” or “to carry
                                              out effectively.”57
                 +                                                    +
      “Any of the provisions of               Black’s: “a clause in a statute, contract, or other
         this Agreement.”                     legal instrument.”58
                 =                                                    =
                                              “Any civil proceeding that gives force or effect
 Parties’ Intended Meaning
                                              to or carries out the clauses of the Contract.”

          Mr. Wickline argues OSU and Mr. Holder have conflated the claims asserted

by Mr. Wickline with the affirmative defenses asserted by OSU and Mr. Holder.59

But as Mr. Wickline himself is careful to point out in his brief,60 courts may not

rewrite contracts; they must “striv[e] to give meaning to every sentence, clause, and

word to avoid rendering any portion inoperative.”61 A critical piece of the Contract’s



55
     BLACK’S LAW DICTIONARY 31 (8th ed. 2004).
56
     BLACK’S LAW DICTIONARY 569 (8th ed. 2004).
57
     MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY 413 (11th ed. 2003).
58
     BLACK’S LAW DICTIONARY 1262 (8th ed. 2004).
59
     Appellant’s brief, at 11.
60
     See, e.g., Appellant’s brief, at 6, 12, 18.
61
     Phoenix Network, 177 S.W.3d at 615.


                                                   - 17 -
forum-selection clause is the word “action”: the parties could have selected the word

“claim” or the phrase “cause of action,” but did not. As Black’s Law Dictionary

confirms, “action” refers to an entire lawsuit, not any individual claim or defense:

“[t]he terms ‘action’ and ‘suit’ are nearly if not quite synonymous.”62 Thus, the

Contract’s forum-selection clause is broad indeed, Mr. Wickline’s declarations

notwithstanding.

          An analysis of the “plain, ordinary, and generally accepted meaning” of the

Contract’s forum-selection clause shows OSU and Mr. Wickline intended that any

civil proceeding in which the Contract’s clauses are being given force or effect or

are being carried out must be filed in Payne County, Oklahoma.

          B.      Mr. Wickline offers no assistance in construing the forum-selection
                  clause.

          It bears noting that, once again, Mr. Wickline has failed to offer an

interpretation of the phrase “any action to enforce any of the provisions of this

Agreement.” Instead, exactly as he did in the trial court, Mr. Wickline chose simply

to declare “the language of that clause is specific and narrow,”63 without authority

or support. Mr. Wickline’s strategy of simply contrasting the word “enforce” with

the words “arising out of” or “relating to”64 provides no assistance to this Court in


 BLACK’S LAW DICTIONARY 1262 (8th ed. 2004) (quoting Edwin E. Bryant, The Law of Pleading
62

Under the Codes of Civil Procedure 3 (2d ed. 1899)).
63
     Appellant’s brief, at 5.
64
     See, e.g., Appellant’s brief, at 3, 6, 7.


                                                 - 18 -
its task of determining the parties’ intent; it certainly is not a “common-sense

examination of the claims and the forum-selection clause to determine if the clause

covers the claims.”65

          The cases Mr. Wickline cites are equally unhelpful. In an attempt to show

how federal district courts from Colorado and Louisiana interpret “enforce” clauses,

Mr. Wickline cited Daniels v. Dataworkforce and Yates v. Fleetwood Transportation

Services.66 But the courts in those cases correctly declined to enforce the forum-

selection clauses because the plaintiffs in each case were attempting to “enforce”

rights derived by statute, not rights granted by the contract containing the forum-

selection clause.67 Even less helpful is Perry v. National City Mortgage, where the

forum-selection clause at issue does not even contain the word “enforce.”68

          In the absence of Texas caselaw interpreting “any action to enforce,” and with

a directive from Texas courts to use dictionaries and other reference materials to

discern the intent of contracting parties, OSU and Mr. Holder’s construction of the




65
     See Int'l Profit Assocs., 274 S.W.3d at 677.
66
  See Appellant’s brief, at 7, 8 (citing Daniels v. Dataworkforce, LP, No. 14-cv-00822-KMT,
2014 U.S. Dist. LEXIS 164363 (D. Colo. Nov. 24, 2014) and Yates v. Fleetwood Transp. Servs.,
Inc., No. 07-0960, 2007 U.S. Dist. LEXIS 79497 (W.D. La. Oct. 26, 2007)).
67
  See Daniels, 2014 U.S. Dist. LEXIS 164363, at *1–3; Yates, 2007 U.S. Dist. LEXIS 79497, at
*17–18.
68
  See Perry v. Nat’l City Mortg, Inc., No. 05-cv-891-DRH, 2006 U.S. Dist. LEXIS 62419, at *13–
14 (S.D. Ill. Aug. 15, 2006).


                                                    - 19 -
Contract’s forum-selection clause is the only practical solution that was presented to

the trial court or in this appeal.

III.     Both of Mr. Wickline’s claims in the second-filed Texas lawsuit fall within
         the scope of the Contract’s forum-selection clause.

         With OSU and Mr. Holder’s common-sense and reasoned construction in

mind—“any civil proceeding that gives force or effect to or carries out the clauses

of the Contract”—it is plain both of the claims in Mr. Wickline’s live pleading fall

within the scope of the Contract’s forum-selection clause. The second-filed Texas

lawsuit is clearly a “civil proceeding”; the only question remaining is whether the

claims and defenses within that civil proceeding ask the court or jury to give force

or effect to or carry out clauses of the Contract.

         A.       Declaratory relief

         Chapter 37 of the Texas Civil Practice & Remedies Code permits a court to

declare the rights, status, and other legal relations of parties to a contract.69 In his

first amended petition, Mr. Wickline sought a declaratory judgment under Chapter

37 to construe the phrase “Offensive Coordinator (with play calling duties),”70 which

is located in the Contract’s first amendment.71 Section 37.004(a) allows any person




69
     See Tex. Civ. Prac. & Rem. Code § 37.003(a).
70
     CR 191–92.
71
     See CR 34.


                                              - 20 -
interested in a written contract to obtain a declaration of their rights. 72 Section

37.003(b) states a declaration issued under Chapter 37 “has the force and effect of a

final judgment or decree.”73

          Under the plain language of Chapter 37, Mr. Wickline is seeking, within a

civil proceeding, to give force or effect to a provision of the Contract.         Mr.

Wickline’s declaratory judgment claim therefore falls within the scope of the

Contract’s forum-selection clause, and the trial court did not abuse its discretion

when it properly dismissed that claim.

          B.      Tortious interference with contract

          Mr. Wickline, as he did in the trial court, makes much of his “tortious-

interference” claim in an attempt to avoid the clear effect of the Contract’s forum-

selection clause.74 But as the trial court properly recognized, that clause applies to

and requires dismissal of Mr. Wickline’s tortious-interference claim for at least two

reasons.

          First, contrary to Wickline’s argument in the trial court and now on appeal,

the mere fact that he plead a tort claim does not insulate him from the forum-

selection clause to which he agreed. Courts have recognized the attempt or tendency



72
Tex. Civ. Prac. & Rem. Code § 37.004(a).
73
Tex. Civ. Prac. & Rem. Code § 37.003(b).
74
     See, e.g., Appellant’s brief, at 9–10.


                                                - 21 -
for plaintiffs to try and transform a contractual dispute into a tort in hopes of avoiding

a forum-selection clause.75 When presented with such “artful pleading,” the Texas

Supreme Court has rejected it, advising lower courts to forgo “slavish adherence to

the contract/tort distinction.” 76 Instead, a “common-sense examination of the

substance of the claims made,” rather than simply the title of a claim, must determine

the applicability of a forum-selection clause. 77

          Here, a common-sense examination of the substance of the tortious

interference claim shows the forum-selection clause squarely applies to it,

notwithstanding the fact that there is no legally cognizable claim anyway. In an

argument long on exaggeration and entirely devoid of facts, Mr. Wickline asserts his

tortious-interference claim is premised on “a campaign of harassment [by OSU and

Mr. Holder] to bully Coach Wickline—or his new employer—into paying nearly

$600,000 in liquidated damages.” 78 (An example of this alleged “campaign of

harassment,” a cordial letter from Mr. Holder on March 24, 2014, is included in the




75
  Barnette v. United Research Co., 823 S.W.2d 368, 370 (Tex. App.—Dallas 1991, writ denied)
(appellate court rejected plaintiff’s argument that noncontractual theories fell outside the forum-
selection clause because the claims “ar[o]se out of the contractual relation and implicate the
contract’s terms”); Accelerated Christian Educ., Inc. v. Oracle Corp., 925 S.W.2d 66, 72–73 (Tex.
App.—Dallas 1996, no writ), overruled in part on other grounds by In re AIU Ins. Co., 148 S.W.3d
109 (Tex. 2004) (same).
76
     See Int’l Profit Assocs., 274 S.W.3d at 677.
77
     Int’l Profit Assocs., 274 S.W.3d at 677–78.
78
     Appellant’s Brief, at 2.


                                                   - 22 -
appellate record for this Court’s review.79) In other words, Mr. Wickline alleges

OSU and Mr. Holder’s two letters requesting compliance with the Contract’s

liquidated-damages clause constitute a tort.

         In the trial court and now on appeal, Mr. Wickline offered no authority or

explanation for how those actions could possibly constitute a tort, particularly when

the contract he signed explicitly called for either party to send written notice of a

claim and the basis for it before filing a lawsuit against the other, the express purpose

of the letters at issue. Further, under Texas law, Mr. Wickline has suffered no harm

as a matter of law because he is still employed by UT.80 Even a cursory examination

shows Mr. Wickline’s tort allegations are baseless and, moreover, a transparent

attempt to avoid the Contract’s forum-selection clause.

         OSU and Mr. Holder’s attempts to give force or effect to the Contract’s

liquidated-damages clause are the source of Mr. Wickline’s breach-of-contract

claim, which Mr. Wickline simply attempts to disguise as a tort claim. The trial

court correctly recognized such and did not abuse its discretion in dismissing the

claim.

         Second, even if the lack of substance of Mr. Wickline’s tortious-interference

claim is ignored, his assertion that the Defendants’ conduct relating to the OSU

79
     CR 121–22.
80
  See KTRK TV, Inc. v. Fowkes, 981 S.W.2d 779, 791 (Tex. App.—Houston [1st Dist.] 1998, pet.
denied), disapproved on other grounds, Turner v. KTRK TV, Inc., 38 S.W.3d 103 (Tex. 2000).


                                          - 23 -
contract was tortious interference and OSU and Mr. Holder’s defenses to that alleged

tortious conduct necessarily involve the OSU contract and make the Texas lawsuit

“a civil proceeding that gives force or effect to a clause of the Contract.” Privilege

and justification are affirmative defenses to tortious interference with contract under

Texas law.81 In their pleadings, both OSU and Mr. Holder asserted their allegedly

tortious actions (requesting payment of $593,000 from Mr. Wickline) were

privileged or justified because they were the exercise of OSU and Mr. Holder’s own

contractual rights (to liquidated damages under Section 11 of the Contract).82 OSU

and Mr. Holder’s privilege/justification defense, based on Section 11 of the Contract,

makes the Texas lawsuit a “civil proceeding that gives force or effect to or carries

out a clause of the Contract”; therefore, the Contract’s forum-selection clause is

triggered.

          This is not a novel concept: multiple courts have held a contract’s forum-

selection clause is triggered if the scope of the clause covers lawsuits involving a

defense found within the contract containing the clause.83 In fact, a federal court in



81
   See Prudential Ins. Co. of Am. v. Fin. Review Servs., Inc., 29 S.W.3d 74, 81 (Tex. 2000)
(“Generally, justification is established as a matter of law when the acts the plaintiff complains of
as tortious interference are merely the defendant’s exercise of its own contractual rights.”).
82
     See, e.g., CR 17, 44.
83
   See Counsel Fin. Servs. L.L.C., 2013 Tex. App. LEXIS 9255, at *17–18; Terraspan, LLC v.
Rave, LLC, No. 3:12-CV-0816-K, 2012 U.S. Dist. LEXIS 174672, at *8–10 (N.D. Tex. Dec. 10,
2012); Excentus Corp. v. Giant Eagle, Inc., No. 3:11-CV-3331-B, 2012 U.S. Dist. LEXIS 91250,
at *15–16 (N.D. Tex. July 2, 2012); Aerus LLC v. Pro Team, Inc., No. 3:04-CV-1985-M, 2005

                                               - 24 -
the Northern District of Illinois enforced a forum-selection clause under facts nearly

identical to this case. In Penn L.L.C. v. New Edge Network, New Edge provided

internet-access services to Penn under a services agreement. 84 That services

agreement, which permitted New Edge to unilaterally halt Penn’s internet access if

Penn violated usage terms, contained a forum-selection clause that required “any

action or suit to enforce any right or remedy of this agreement” to be filed in

Washington state.85 (Note actual use of the word “enforce.”)

         When New Edge interrupted Penn’s internet access for alleged usage

violations, Penn filed fraud and tortious-interference claims in Illinois state court.86

(Just as in this case, Penn’s tortious-interference claim was based on the alleged

effect of New Edge’s actions on Penn’s contracts with third parties, not the service

agreement.87) In response to a motion to dismiss based on the service agreement’s

forum-selection clause, Penn argued its claims were not within the scope of the

clause because they were not actions to enforce the services agreement.88




U.S. Dist. LEXIS 8559, at *24–25 (N.D. Tex. May 9, 2005); Penn, L.L.C. v. New Edge Network,
Inc., No. 03 C 5496, 2003 U.S. Dist. LEXIS 17664, at *6–7 (N.D. Ill. Oct. 1, 2003).
84
     Penn, 2003 U.S. Dist. LEXIS 17664, at *1–2.
85
     Penn, 2003 U.S. Dist. LEXIS 17664, at *2.
86
     Penn, 2003 U.S. Dist. LEXIS 17664, at *2–3.
87
     Penn, 2003 U.S. Dist. LEXIS 17664, at *2–3.
88
     Penn, 2003 U.S. Dist. LEXIS 17664, at *2–3.


                                                 - 25 -
          The district court rejected this argument, stating “[i]f enforcement of a

provision in the service agreement is clearly a defense to a claim, that claim involves

a right or remedy under the contract and should fall within the scope of the forum

selection clause.” 89 The court’s conclusion succinctly summarizes its analysis:

“Otherwise, a clever party could simply avoid its contractual obligations through

sophistry.”90

          A nearly identical scenario is presented by this case. Mr. Wickline is resisting

application of the Contract’s forum-selection clause—one he acknowledges to be

valid and binding— because he believes his claims have not been asserted within an

action to enforce provisions of the Contract. Just as in Penn, Mr. Wickline’s attempt

to avoid his contractual obligations is mere sophistry.

          Finally, Mr. Wickline’s argument that he has pleaded around OSU and Mr.

Holder’s privilege and justification defenses is specious.91 As explained in the trial

court, the mere implication of a defense found within a contract containing a forum-

selection clause is sufficient to trigger the clause:

          The Court reiterates that its finding that the forum selection clause is
          applicable does not resolve the issue of whether the Stock Purchase
          Agreements are in fact valid defenses to [Plaintiff’s] claims. However,
          such determination requires the Court to examine the Stock Purchase


89
     Penn, 2003 U.S. Dist. LEXIS 17664, at *7.
90
     Penn, 2003 U.S. Dist. LEXIS 17664, at *7.
91
     See Appellant’s brief, at 13–14.


                                                 - 26 -
         Agreements, thereby invoking the forum selection clauses found in
         these Agreements.92

Because OSU and Mr. Holder’s right to seek payment of liquidated damages under

the Contract must be evaluated in this civil proceeding, the Contract’s forum-

selection clause was triggered and Mr. Wickline’s tortious-interference claim was

properly dismissed.

                                           PRAYER

         Mr. Wickline’s Texas lawsuit is a transparent attempt to move the

consideration of his breach-of-contract claim with OSU from Stillwater, Oklahoma,

to Austin, Texas. The scope of the Contract’s forum-selection clause is broad

enough to encompass: (i) a claim to interpret the very contract containing the forum-

selection clause, and (ii) a baseless tort claim, the defenses to which are found within

the contract containing the forum-selection clause. This case belongs in the parties’

agreed-upon forum: the Payne County District Court of Payne County, Oklahoma,

where a first-filed suit is, and was, already pending. The trial court did not abuse its

discretion in granting OSU and Mr. Holder’s motion to dismiss.

         Defendants – Appellees Board of Regents for the Oklahoma Agricultural and

Mechanical Colleges, acting for and on behalf of Oklahoma State University, and

James Michael Holder, in his individual capacity and in his capacity as Vice


92
     Excentus, 2012 U.S. Dist. LEXIS 91250, at *16.


                                              - 27 -
President for Athletic Programs and Director of Intercollegiate Athletics for

Oklahoma State University, therefore respectfully request that the district court’s

order dismissing without prejudice Mr. Wickline’s claims be affirmed.



Dated: April 10, 2015                     Respectfully submitted,

                                          HOWRY BREEN & HERMAN, LLP

                                          _______________________________
                                          Sean E. Breen
                                          State Bar No. 00783715
                                          sbreen@howrybreen.com
                                          Randy R. Howry
                                          State Bar No. 10121690
                                          rhowry@howrybreen.com
                                          James Hatchitt
                                          State Bar No. 24072478
                                          jhatchitt@howrybreen.com
                                          1900 Pearl Street
                                          Austin, Texas 78705-5408
                                          Telephone: (512) 474-7300
                                          Facsimile: (512) 474-8557

                                          Attorneys for Appellees




                                      - 28 -
                      CERTIFICATE OF COMPLIANCE

As required by Rule 9.4(e) of the Texas Rules of Appellate Procedure, I certify this
is a computer-generated document created in Microsoft Word 2013, using 14-point
typeface for all text, except for any footnotes, which are in 12-point typeface.

As required by Rule 9.4(i)(3), I certify that this brief contains 5,121 words, not
including the caption, identity of parties and counsel, statement regarding oral
argument, table of contents, index of authorities, statement of the case, statement of
issues presented, statement of jurisdiction, statement of procedural history,
signature, proof of service, certification, certificate of compliance, and appendix. In
making this certificate of compliance, I am relying on the word count provided by
the software used to prepare this document.


                                         Sean E. Breen




                                       - 29 -
                         CERTIFICATE OF SERVICE

I certify that a true and correct copy of this document was delivered on April 10,
2015, in compliance with Rules 9.5(b) of the Texas Rules of Appellate Procedure,
to the parties listed and in the manner indicated below.

David J. Beck                            Electronic service
dbeck@beckredden.com                    □ In person
BECK REDDEN LLP                         □ Registered mail, return receipt requested
1221 McKinney Street, Suite 4500        □ Commercial delivery service
Houston, Texas 77010                    □ Facsimile
Tel. (713) 951-3700                      Electronic mail
Fax (713) 951-3720

Karson K. Thompson
kthompson@beckredden.com
Christopher Cowan
ccowan@beckredden.com
BECK REDDEN LLP
515 Congress Avenue, Suite 1750
Austin, Texas 78701
Tel. (512) 708-1000
Fax (512) 708-1002

Attorneys for Plaintiff – Appellant
Gregory Joe Wickline

                                        Sean E. Breen




                                      - 30 -
                         No. 03-15-00077-CV

             IN THE COURT OF APPEALS FOR THE
             THIRD JUDICIAL DISTRICT OF TEXAS
                     AT AUSTIN, TEXAS


                        GREGORY JOE WICKLINE,
                                                     PLAINTIFF – APPELLANT,

                                   V.

BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL
             COLLEGES; AND JAMES MICHAEL HOLDER,
                                          DEFENDANTS – APPELLEES.


                      APPELLEES’ APPENDIX


Appeal from the 98th Judicial District Court of Travis County, Texas
                   Cause No. D-1-GN-14-004391


Tab                        Description                       CR Range

 1    Fowler article                                           116–18

 2    Olson article                                            119–20

 3    Holder letter                                            121–22

 4    Stephens letter                                            123

 5    Oklahoma original petition                               124–44

 6    Texas original petition                                    3–9

 7    OSU’s special appearance and original answer              10–36

 8    Mr. Holder’s special appearance and original answer       37–63
                      No. 03-15-00077-CV

            IN THE COURT OF APPEALS FOR THE
            THIRD JUDICIAL DISTRICT OF TEXAS
                    AT AUSTIN, TEXAS


                    GREGORY JOE WICKLINE,

                                              PLAINTIFF - APPELLANT,



                              V.



BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL
             COLLEGES; AND JAMES MICHAEL HOLDER,

                                            DEFENDANTS - APPELLEES.




                           TAB 1
       13    -       ORTS.cpm                        NOW ON CBS SPORTS NETWORK
                                                          The Doug Gottlieb Show
                                                                                                Sign In I Register	     Help	       Shop	   TV	     Radio	   Mobile



                                       NCAA FB          CAA BB GO	                 HIGH SCHOs	          OCAL VIDEO MORE

                                                            	
NCAA FB Home	         Scores	    Standings	     Schedules       Stats	               Players	     Rankings	    Picks	    Playoff	      Recruiting

                                                                                                                                                                ALL
                                                                                                                                                              SCORES




                 JEREMY FOWLER
                 College Football Insider
                    Follow




Charlie Strong getting comfortable at
Texas, with movie-star help
March 7, 2014 7:33 pm ET




Charlie Strong   says he'll handle the challenges of being Texas' coach in his own way. (USATSI)


AUSTIN, Texas -- Charlie Strong got a phone message from Oscar winner Matthew
McConaughey the other day. Hasn't returned it yet but plans to soon. He did have a nice
talk with McConaughey's former fraternity den mother the other day, though.

He spotted Johnny Depp in Austin last night but didn't stop and say hi. Strong had to rest
for one of his 5-mile runs at 4:30 a.m. -- which, depending on the day, precedes a three-
stop flight to high school coaches around the state or Junior Day on campus for recruits.

                       This is Texas' new coach finding balance, trying to be
RIVALRY RENEWAL? normal in a job known to bend the frames of normalcy.
Strong favors A&M game
                       Until proven otherwise, winning isn't enough at Texas.
                                           Longhorn Network schedules must be fulfilled and
millionaires must be glad-handed.

So Strong, whose coaching prowess is palpable after a 23-3 record and bowl wins over
traditional Florida power programs his last two years at Louisville, blends the job's political
demands with his own personality, a marriage fueled by intrigue from now until August.


                                                                                                                                                                      116
Will he juggle these duties or jog past them?

Strong says he'll handle them, in his own way.

"I can only be myself," Strong said in an interview Friday, wearing a dark-gray turtleneck
with the burnt-orange UT emblem on the chest. "I can't be Coach [Mack] Brown and he
wouldn't want me to be. We have a chance to build our own."

Being himself, Strong says, includes embracing the ambassador role that Brown mastered.
Many media members openly wondered about Strong's ability in this area upon his January
hiring because of the perception he was inaccessible or even introverted while at
Louisville.

Brown, of course, seemed to revel in the face-of-the-program role but couldn't win enough
games to continue sitting underneath press conference lights.

Strong makes clear he has no problems engaging with media, fans and boosters. In fact, he
often enjoys it.

"I take time out. I don't want anyone to ever feel like I'm bigger than anyone or that this job
is bigger than this university," Strong said. "It's all about the program."

Strong believes he got the closed-off rep while at Louisville because of his decision to
cancel spring-practice access after no media showed up for a practice that coincided with a
Louisville basketball run in the NCAA tournament.

"We go out to practice and no media came to practice," said Strong with a laugh. "So I said
'OK, ya'll don't want to come, yo'll don't have to come, the media's shut out of practice.' I
think that's why everybody got upset. I just said you could have sent a beat writer or
someone there."

After running this story by a few local reporters, aparently media staffs were largely out of
town while Kentucky and Louisville played in the Final Four in New Orleans.

The outreach will come -- Strong's already contacted Dell Children's Medical Center about
making frequent visits -- but Strong also must address a pressing goal: get to know his
team. He has spent minimal time with players since taking the job, which makes him eager
to start spring practice the week after next.

He's finally in the office, not traveling for the first time in two months. Time to coach some
drills. Time to see who's coachable, who makes a play in two-minute drill.

Texas will open camp with quarterbacks David Ash, who missed most of last season with
multiple concussions, and Tyrone Swoopes. USC transfer Max Wittek is expected to visit a
practice with his mother, according to a source, possibly a final step before commitment.

Strong inherits a roster that lost zero defections to the NFL draft and eschewed academic
issues or resentment over the coaching change, Strong said.

This is Strong's hat tip to Brown, whom Strong spoke with shortly after his hiring but hasn't
spoken since. Brown is giving Strong his space.

"I walked into a situation that's almost like someone gave you the keys to the car," Strong
said. "You can do a little work on it but I don't have to do a lot of work where you're going
to waste all of your money fixing this car up. I know I have big shoes to follow, but I have a
chance to follow someone that left a program in great shape."

Now his offensive coaches must maximize the talent. Assistant head coach for offense/0B
coach Shawn Watson, who was with Strong at Louisville and developed Teddy
Bridgewater, is "gonna be in charge" of playcalling, Strong said. Offensive
coordinator/offensive line coach Joe Wickline also will be heavily involved. In fact,
spokesman John Bianco said Friday the expectation is Wickline will call plays on game
days, which echoes reports out of Austin on Jon. 15.

It's all a bit convoluted, but Watson will run game-planning/offensive organization while
collaboration will be paramount.
                                                                                                  117
"If you need one voice, he'll be the voice," said Strong about Watson. "Those guys are
gonna work together."

Strong says he doesn't see "an issue at all" with those two collaborating in an offense that
can go no-huddle, a staple of the Big 12. Louisville was 69th nationally in plays per game
last season.

"We'll be very multiple on offense, well be very aggressive on defense," Strong said.

Strong's decisions on olaycalling and, well, everything will be dissected every weekend in
the fall, as is customary for a $5-million-a-year coach.

Strong wasn't ready for that pressure-cooker a year ago, in part because he didn't want to
leave Louisville after three seasons. He was embedded, he said. He had told Tennessee no
in 2012. He didn't want to leave players he just recruited. Once the UT job arose after year
four, even a few trusted Louisville players told him, 'Coach, you have to do that. You have
to take that job.'

Two months later, he "can't wait to get out there" on the field, under the lights for
thousands to see.

Strong knows he can't quietly walk the streets or conduct secret santa claus visits (which he
did at Louisville) during the holidays without someone finding out.

Get the team ready first, then maybe he can find quiet time on occasion.

"The last few years they've been knocked down," Strong said. "We need to get them built
back up."

Topics: Toxi Longhorn's, NCAAF


ABOUT JEREMY FOWLER

               Jeremy Fowler is a national college football insider with CBSSports.com .
               Fowler joined CBS in 2012 after covering the Minnesota Vikings for the St.
               Paul Pioneer Press for two seasons and covering the Florida Gators for the
               Orlando Sentinel for two years. Fowler is also a contributor to the CBS Sports
               Network.

                                 	
                     Tweet 179       0
                      No. 03-15-00077-CV

           IN THE COURT OF APPEALS FOR THE
           THIRD JUDICIAL DISTRICT OF TEXAS
                   AT AUSTIN, TEXAS


                    GREGORY JOE WICKLINE,

                                              PLAINTIFF - APPELLANT,



                              V.



BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL
             COLLEGES; AND JAMES MICHAEL HOLDER,

                                            DEFENDANTS - APPELLEES.




                           TAB 2
 [PRINT] ESPN-com: Big 12                                [Print without images]        ,1==lir1 I
Wednesday, itiarch 19, 21014

Strong: Watson 'final voice' of UT offense
By Max Olson




AUSTIN, Texas -- Charlie Strong finally put an end to all the confusion on Tuesday. Or did he?

The great question is who exactly is responsible for calling the offensive plays at Texas, a topic that
seemed fairly cut and dried when Strong first addressed it on Jan. 15, following the hiring of his staff.

"Joe Wickline will call plays on offense," Strong said then. "He's the offensive coordinator; he will call
plays."

Wickline is indeed the offensive coordinator after nine years of coaching
the offensive line at Oklahoma State. Shawn Watson was hired as the
assistant head coach of the offense and quarterbacks coach after serving
as Strong's offensive coordinator and playcaller at Louisville, and Strong
insisted in January that Watson will be heavily involved in influencing
the Longhorns offense.

This seemed like a simple plan at the time, but then a different message
started to spread.

Earlier this month, Strong told CBS' Jeremy Fowler that Watson is
"f4mna he in charge" of play calling and will run the game planning and
organization of the offense.

This came just days after Wickline and Watson each met with Texas
reporters for the first time and explained that their efforts to oversee the
Longhorns offense would be a collaboration. (Wickline discussed his
relationship with Watson in this (MA.) And Strong's quotes to CBS led          Shawn Watson, shown at Nebraska
                                                                               in 2010, is the assistant head
to a Texas spokesperson confirming to multiple outlets that, yes,              coach of the Texas offense and will
Wickline was still expected to call plays on game day.                         be in charge of play calling, though
                                                                               he won't necessarily be the
                                                                               playcaller.
There are some off-the-field aspects of this story, too. Watson will be
paid more than Wickline. And as the .Austin American-Statesman reported in January, language in
Wickline's contract at Oklahoma State demanded that Texas would have to pay OSU a sum of $600,000
if Wickline wasn't named "offensive coordinator (with play-calling duties)."

So, what's going on here? Strong was given a chance to clarify Tuesday after his first spring practice.

"The one final voice will be Shawn," Strong said. "Joe is the offensive coordinator. Shawn is the assistant
head coach in charge of the offense. Two guys work together."

Strong went on to explain that such a split is, in his experience, not uncommon. He was co-defensive
                                                                                                               1 19
coordinator with Greg Mattison for three years at Florida, from 2005 to 2007, and they both made calls.
Sometimes those calls were overruled by Urban Meyer. They all made it work. He believes his offensive
coaches can handle this.

"When you talk about play-calling duties, they're mature enough. They've been around it enough. Neither
one has an ego," Strong said. "Wicklin.e is going to be involved in it. He's going to make some calls.
Shawn is going to make some calls. When we go down the stretch and we have to have a call made,
think Shawn, because he's been doing it for a long time and I'm comfortable with him.


More on Texas

For full coverage of the Longhorns, check out the Texas blog, part of ESPN's College
Football Nation. Blou ,




More:
• Texas' clubhouse page
• kSPN.com's Rig 12 blog
• NPN Dallas' college Nog

"I don't think it will ever be an issue because those two guys have been around too long for the egos. I'm
not going to put up with it and they know that. We're not here for ourselves; we're here for these players.
And if you have an ego, you're working at the wrong place. Check your ego at the door and let's get
going around here. We're here to win and get these young men graduated."

So there's your answer. Watson has final say. Both coaches will contribute play calls. It might sound like
a convoluted plan, but that's the plan.

It's not that Strong is attempting to play a shell game and fool everybody. More likely, he's just working
with two coaches he knows and trusts and is trying to give both the responsibilities they want.

This may be causing consternation with the fan base, but that doesn't seem to be the case internally.
Wickline and Watson publicly act comfortable and confident when talking about their respective roles
and about this collaboration process.

Of course, this scheme also threatens to cause issues in the moments when Wickline and Watson have
conflicting views on what needs to happen. Wickline acknowledged this month that you never really
know how a staff will work together until you hit the season, run into problems and must fix them. That's
when Texas truly needs to know who its offensive "voice" is, and that title belongs to Watson.

Right now, all Watson and Wickline care about is getting this Texas offense assembled and up to speed.
They'll continue to collaborate and cooperate. That's Strong's story, and he's sticking to it.




                                                                                                         120
                      No. 03-15-00077-CV


            IN THE COURT OF APPEALS FOR THE
            THIRD JUDICIAL DISTRICT OF TEXAS
                    AT AUSTIN, TEXAS


                    GREGORY JOE WICKLINE,

                                              PLAINTIFF - APPELLANT,



                              V.



BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL
             COLLEGES; AND JAMES MICHAEL HOLDER,

                                            DEFENDANTS - APPELLEES.




                           TAB 3
                                             March 24, 2014



  Joe VVickline
  Texas Football Offices
  2012 Robert Dedman Drive
  Austin, TX 78712

  Re: employment Contract Oklahoma State University

  Dear Joe:

  I3ecause of our friendship, whiCh I value, this letter is difficult to write. However, as a fellow
  Athletic Professional, you know that it is one that I must write.

 A few weeks ago, you unilaterally and voluntarily terminated your employment contract (the
 Contract) with Oklahoma State University (OSU). The Contract contains a clause which
 obligates you to pay liquidated damages to OSU for such a voluntary termination. As you know,
 because of the significant investment OSU made in you as an assistant coach and because of
 the known, but difficult to calculate, damages OSU would incur in finding, relocating and training
 a replacement coach, that clause was intended to compensate OSU should you leave for a
 lateral position. However, you and OSU agreed those liquidated damages would be waived if
 you left OSU for a promotion to become a head coach at another NCAA Division I -A university.
 Accordingly, the Contract was initially phrased:

                 "University agrees to release Coach from his obligations
                 under the Contract upon his request in order to enable him to
                 assume employment as a Head Football Coach at a NCAA
                 Division I-A Institution..."
 Subsequently, the Contract was amended in an attempt to accommodate another potential
 promotion. Because an Offensive Coordinator (the primary assistant in charge of the entire
 offense) would ordinarily have attendant play calling duties, the Contract was amended as
 follows:

                "That in addition to employment as a Head Football Coach,
                Coach shall also be released from the obligation to pay
                liquidated damages upon assumption of employment as an
                Offensive Coordinator (with play calling duties) at a NCAA
                Division 1-A instttiition..." asamm---z-
 Upon your departure from OSU, you advised you had accepted a position at another university
 as the Offensive Coordinator with "play calling dunes."




Athletice Center • Horne of Historic Gallagher-16a Arena • Stillwater, OK 74078-5070

                                                                                                       121
   Joe Wickline
   March 24, 2014
   Page 2


   Regrettably, it has come to our attention that neither of those statements is apparently accurate.
   You are apparently subordinate to not only the Head Coach at your new school, but also to the
  Assistant Head Coach for Offense. Thus, it appears that your current Job is commensurate with
  your previous job title here as an assistant coach. As you know, when you signed your Contract
  with OSU, it was not the intent of the parties to waive the liquidated damages clause for such a
  lateral move.

 Further, it has now come to our attention that you do not have "play calling duties." Instead, it
 appears that your Head Coach has confirmed that Shawn Watson, not you, will be calling the
 plays. Thus, in reality it appears you unilaterally and voluntarily terminated the Contract to make
 a lateral move and as such a waiver of the liquidated damages clause of the Contract is not
 triggered.

 While OSU wishes you every success in your endeavors and burgeoning career, it is paramount
 to OSU that contract terms be taken seriously and that they be strictly enforced in the interest of
 professionalism. Accordingly, OSU will insist upon payment of the liquidated damages clause of
 the Contract. Those damages are equal to one hundred percent (100%) of the sum of the gross
 base monthly salary in effect on the date of termination and remaining under the term of the
 Contract, but for your termination. OSU has calculated that amount at $593,478, which is now
 due and payable.

We appreciate your attention to this matter and look forward to receipt of your payment. If you
would like to discuss this matter further, please contact me at 405-744-7231.




                                              Mike Holder
                                              Vice President for Athletic Programs
                                              Director of Intercollegiate Athletics


cc:	    Steve Stephens, Esq.




                                                                                                        1 22
                      No. 03-15-00077-CV


            IN THE COURT OF APPEALS FOR THE
            THIRD JUDICIAL DISTRICT OF TEXAS
                    AT AUSTIN, TEXAS


                    GREGORY JOE WICKLINE,

                                              PLAINTIFF - APPELLANT,



                              V.



BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL
             COLLEGES; AND JAMES MICHAEL HOLDER,

                                            DEFENDANTS - APPELLEES.




                           TAB 4
                                     BOARD OF
                                                                    pircRati :-
                                                            go,v)wwnrauivg,
                                                                  .i.corloBs4m
                                                                               -   REGENTS



                                                              REGENTS POR THE

                                                   Oklahoma State University
                                                                   AND

                                            Agricultural and Mechanical Colleges
Office of Legal Counsel




                                                       •	   April 22, 2014



           Mr. Joe VVickline
           Texas Football Offices	                                        PERSONAL & CONFIDENTIAL
           2012 Robert Dedman Drive
           Austin, TX 78712	                                              VIA UPS NEXT DAY AIR

           Re: Eraployment Contract Oklahoma State University

           Mr. VVickl Ine:

          On March 25, 2014 you were sent via overnight courier the enclosed letter in which Oklahoma
          State University (OSU) explained your obligations and made demand for payment under the
          liquidated damages clause of your employment contract.

          As of the date of this letter, you have failed to respond. As provided for under the terms of your
          employment contract, you are hereby given thirty (30) days notice, upon the expiration of which,
          we are prepared to file the enclosed Petition in the District Court of Payne County Oklahoma.
          As provided for in your contract, we hope to use this period to engage in good faith negotiations
          aimed at resolving this dispute without litigation. Should you be interested in opening that
          dialogue, please have your attorney contact me.

          We appreciate your prompt attention to this matter.

                                                              Sincerely,



                                                              Steve Stephens
                                                              General Counsel
          SRS/japkp
          Enclosures
          cc: Gary Clark, Esq.
                 Mike Holder
                 Jason Lewis




                          STUDENT UNION BUILDING / OKLAHOMA STATE UNIVERSITY / STILLWATER, OK 74078-7044
                                              Telephone 1405) 744-6494 / Fax (405) 744-7998


                                                                                                               23
                      No. 03-15-00077-CV


            IN THE COURT OF APPEALS FOR THE
            THIRD JUDICIAL DISTRICT OF TEXAS
                    AT AUSTIN, TEXAS


                    GREGORY JOE WICKLINE,

                                              PLAINTIFF - APPELLANT,



                              V.



BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL
             COLLEGES; AND JAMES MICHAEL HOLDER,

                                            DEFENDANTS - APPELLEES.




                           TABS
                                        1111#111101111,11,11                                              IN THE DISTRICT COURT C
                                                                                                           Payne, County, Oklahoma
                                                                                                                    FILED


                       IN THE DISTRICT COURT OF PAYNE COUNTY
                                                                                                                  OCT 1 7 2C14
                                 STATE OF OKLAHOMA                                                                 [AMBER), uouri Cleri

                                                                                                                                    Dept,

  BOARD OF REGENTS for the                                     )
  Oklahoma Agricultural and Mechanical Colleges,               )
  acting for and on behalf of Oklahoma State University,       )
                                                               )
                                                               )
                                                                                                  cs.dbtk-4 - `4(S°
                         Plaintiff,
                                                               )	
                                                               )	           CASE NO.:
                                                                                              6 w-ti9A,
                                                               )
  V.                                                           )	           JUDGE:

  GREGORY JOE WICKLINE                                         )	      s. of Mahan
                                                                      Goofy of Payne
                                                               )	     I, Ws S, tr-taft, Gantt Clod, In and for Pape Cooly. OK, do
                                                                      nanny noddy Iltal the Om and lowlife Is n hot aad coned
                                                               )of the original Inttramost	              OR MO and of MOM NI my
                                                                      offbal of StIlhostet	   In testimony haul I him Won* oal
                         Defendant,                              	    my                    my MOO Dad
                                                               )               	
	"LIZtorr.	



                                              PETITION


         Plaintiff, BOARD OF REGENTS for the Oklahoma Agricultural and Mechanical

  Colleges, acting for and on behalf of Oklahoma State University, (hereinafter "OSU"), for its

 claims against Defendant, GREGORY JOE WICKLINE (hereinafter "Wickline"), alleges and

 states as follows:

                                               PARTIES

         1.      OSU is a governmental entity and an institution corporate under the Constitution

   and laws of the State of Oklahoma.

         2.      Upon information and belief, Wickline is a resident of the state of Texas.

                                      VENUE AND JURISDICTION

         3.	    Pursuant to an employment contract dated January 1, 2009 (hereinafter

 "Contract"), between °SU and Wickline, venue and jurisdiction are proper in this Court.




                                                   1
                                  FACTUAL BACKGROUND

         4.    On or about January 1, 2009, Wickline entered into the Contract (a copy of which

is attached hereto as "Exhibit A") with OSU to serve as an Assistant Coach for OSU's

Intercollegiate Football Team.

         5.    The Contract was subsequently amended (a copy of said amendments are attached

hereto as "Exhibit B" and "Exhibit C") through mutual agreement executed in writing.

         6.    Pursuant to Section 11 of the Contract, as amended, OSU and Wickline agreed

that Wickline had special, exceptional, and unique knowledge, skill, and ability as a football

coach.

         7.    In the Contract, as amended, Wickline recognized that the loss of his services to

OSU, without OSU's approval and release, prior to the expiration of the term of the Contract, as

amended, would cause an inherent loss to OSU incapable of estimation with certainty, fairness or

adequate compensation through monetary damages.

         8.    In the Contract, as amended, Wickline specifically promised not to accept

employment, under any circumstances, as a football coach at any National Collegiate Athletic

Association (hereinafter "NCAA") member institution of higher education prior to the expiration

of his contractual obligations to OSU or without first being released from the Contract, as

amended, or reaching a negotiated settlement.

         9.    In the event of a breach by Wickline's acceptance of employment by a member

institution of the Big Twelve Conference prior to the expiration of his contractual obligations,

Section 11 of the Contract, as amended, provided for liquidated damages to be paid to OSU in a

sum equal to one hundred percent (100%) of the sum of Wickline's gross base monthly salary in

effect at the date of termination and remaining due.




                                                2
                                                                                                   125
        10.       Section 11 of the Contract, as amended, provided that Wickline would only be

released from the liquidated damages provision of the Contract, as amended, if he was leaving

OSU to accept employment as a Head Football Coach or as an Offensive Coordinator with play

calling duties.

        11.       Upon Wickline's departure from OSU, he represented that the position he

accepted at the University of Texas was as Offensive Coordinator with play calling duties.

        12.       Upon information and belief, Wicklin.e is neither the Offensive Coordinator, nor

does he have play calling duties. Instead, he is an Assistant Coach in charge of the offensive

line, which is a lateral move from Wickline's position at OSU and one that does not fall within

the exception to pay liquidated damages.

        13.       As a result of this lateral move, Wickline is obligated to pay the liquidated

damages specifically bargained for under the Contract, as amended.

        14.       On or about March 24, 2014, OSU contacted Wickline via letter sent by UPS

Next Day Air making demand for payment (a copy of that letter is attached hereto as

"Exhibit D").

        15.       On or about April 22, 2014, OSU again contacted Wickline making demand for

payment and informing Wickline of OSU's intent to file suit upon the expiration of thirty (30)

days as required by the Contract, as amended (a copy of that letter is attached hereto as

"Exhibit E").

                             CLAIM FOR BREACH OF CONTRACT


        16.	      OSU restates and incorporates the allegations set forth in Paragraphs 1 — 15 as

fully set forth herein.




                                                  3

                                                                                                     I 26
       17.    Wickline through failure to pay liquidated damages, which be knowingly

bargained for and agreed to, has breached and continues to breach the Contract, as amended,

with OSU.

       18.    OSU seeks enforcement of the liquidated damages provision of the Contract, as

amended.

       WHEREFORE, Plaintiff prays for judgment against Wickline for the following:

       A.     Enforcement of the liquidated damages provision set forth in Section 11 of the

              Contract, as amended, with payment due to OSU in the amount of $593,478.00;

       B.     Interest, reasonable attorneys' fees (if allowable by Contract or statute) and costs;

              and

       C.	    All other relief to which Plaintiff may be entitled.

                                                     Respectfully submitted,



                                                     Steve Stephens, OBA#10479
                                                     John A. Price, OBA#16880
                                                     Office of Legal Counsel
                                                     Oklahoma A&M Board of Regents
                                                     5 6 Floor Student Union
                                                     Stillwater, OK 74078
                                                     (405) 744-6494 (Phone)
                                                     (405) 744-7998 (Fax)
                                                     Attorneys for Plainti f



                                                     Michael P. Martin, 0BA#22225
                                                     Scott Jackson, OBA #17502
                                                     MARTIN, JEAN & JACKSON
                                                     502 S. Duck
                                                     Stillwater, OK 74074
                                                     (405) 377-5000 (Phone)
                                                     (405) 377-5011 (Fax)
                                                     Attorneys for Plaintiff


                                                 4                                                    I 27
                                EMPLOYMENT CONTRACT

      This Agreement, made by and between OKLAHOMA STATE UNIVERSITY, hereinafter
referred to as the "University", and Gregory Joe Wickline, hereinafter referred
to as "Coach";

WITNESSETH:

      WHEREAS, University requires the services of an Assistant Coach for the
University's Intercollegiate Football Team; and
      WHEREAS, Gregory Joe Wickline meets the University's qualifications for the
position and has been employed as such, by University pursuant to an Employment
Contract and Amendments thereto all of which the parties intend to cancel and
replace by this Agreement;
      NOW, THEREFORE, in consideration of the mutual Covenants and conditions
herein contained, the University and the coach agree as follows:
      1. Subject to the conditions stated in the provisions of this agreement,
the University hereby employs Coach as Assistant Coach for the University's
Intercollegiate Football Team at Oklahoma State University for a designated
period beginning with the 1st day of January, 2009 and ending on the first to
occur of any of the following: (i) December 31, 2013; (ii) 180 days following the
resignation of the Head Football Coach; or (iii) termination of this Contract as
otherwise provided herein. The Coach hereby agrees to and does accept the terms
and conditions for said employment for the designated period. Neither this
Contract nor Coach's employment hereunder shall in any way grant the coach a
claim to tenure in employment, or any years of employment attributable to tenure
within the University.
      2. The compensation paid by the University to the Coach for services and
satisfactory performance of the conditions of this Contract shall be at the
annual salary rate of $157,500.00 per annum payable in monthly installments out
of legally available funds by the University to the Coach on the last day of each
calendar month during the term of this Contract. In addition, Coach shall


                                        1



                                 EXHIBIT A
                                                                                    128
receive from legally available funds bonuses earned, if any, based on the
performance incentives attained in the football season of the then current fiscal
year in accordance with 'Exhibit A° entitled "Financial Incentives," attached
hereto and made a part hereof. It is agreed that the compensation so paid shall
be subject to the same payroll deductions (for example, state and federal taxes,
F.I.C.A. withholding, and retirement plans) that apply to University
administrative and professional (A&P) employees. The Coach shall be eligible to
participate in group insurance and retirement programs and voluntary payroll
deduction programs on the same basis, and with the same employer contributions,
that apply to University administrative and professional (A&P) employees.
      3. The Coach shall devote his full time and attention to such duties and
responsibilities as an Assistant Coach as assigned by and serving under the
direction of the University's Head Football Coach. The Coach shall conduct such
travel as is necessary to carry out his duties and the Coach shall be entitled
to reimbursement for transportation and per diem expenses at the maximum rate
authorized by law and University regulations.
      4.   The Coach shall recognize and comply with the policies, rules, and
regulations of and governing Oklahoma State University and its employees and the
rules of the Big Twelve Conference and the National Collegiate Athletic
Association, as now constituted or as any of the same may be amended during the
term hereof.
      Coach shall respond, and shall not counsel or instruct any coach, student,
or any other person to fail to respond, accurately and fully within a reasonable
time to any reasonable request or inquiry relating to the performance of his
duties hereunder or the performance of his duties during his prior employment at
any other institution of higher learning propounded by University, NCAA, the Big
Twelve Conference or other governing body having supervision over the athletic
programs of University or such other institution of higher learning, or required
by law, governing athletic rules or University policies and regulations.
      Without limitation upon any right or remedy of the University in the event
the Coach breaches this Contract, it is specifically agreed that if the


                                        2




                                                                                    1 29
University finds after due hearing that the Coach is, has been, or was at any
time, involved in violations of the NCAA legislation applicable to University or
to any prior employer of the Coach which was at the time of such employment a
member of NCAA, it may take one or more of the following actions that it deems
appropriate: (1) termination of employment; (2) suspension, with or without pay,
for a period of time as the University shall determine; (3) modification of
duties; or (4) reassignment to other employment duties within the University.
      Coach shall indemnify the University for all costs (including attorney
fees) incurred by University in responding to any official inquiry of the NCAA
resulting in a show cause penalty against the Coach by the Infractions Committee.
      5.     Coach shall conduct himself with due regard to public convention and
morals, shall not do any act that will tend to degrade him in society or bring
him into public hatred, contempt, scorn, or ridicule, or that will tend to shock,
or insult the community or offend public morals or decency, and he shall not do
any act that tends to impair his capacity to fully comply with his obligations
hereunder.

      6. Coach recognizes that University has assigned a high priority to the
academic achievement of the students who participate in its athletic programs and
that it is the expectation of the President and the Board of Regents that Coach
will emphasize the importance of academic achievement to the students who are
athletes at the University. Coach shall maintain a cooperative relationship with
Academic Services for Student-Athletes in order to assure student-athletes are
offered every opportunity to achieve academic expectations and success.
      7. Coach shall comply fully with all NCAA, Conference, and institutional
regulations governing outside employment and compensation.
      Any television, radio, consultant, endorsement, or outside employment
agreement or contract of any nature as well as all other activities related to
Coach's involvement in University athletics will be under the supervision,
direction, and control of the Athletic Director. All such arrangements and
activities must first be approved annually in writing by the Athletic Director
and shall not conflict with the best interest of the University.


                                         3




                                                                                    130
      Coach must receive annually prior written approval from the President for
all athletically related income and benefits from sources outside the
institution, including but not limited to income from gifts to Coach from donors
or from friends of the Athletic Department; annuities; sports camps; housing
benefits (including preferential arrangements); country club memberships;
complimentary ticket sales; television and radio programs; and endorsements or
consultation contracts with athletics shoe, apparel, or equipment manufacturers.
      It is specifically understood that Coach shall not use, directly or by
implication, the name of the University or its logos in the endorsement of
commercial products or services for personal gain without the prior written
approval of the President.
      8. The University reserves the right to either terminate this Contract, or
to suspend the Coach for a period of time from performance of duties with or
without pay without termination of this Contract for cause, including but not
limited to any of the following : (1) the University has a reasonable basis for
believing Coach has been involved in deliberate and significant or repetitive
violations of Provision No. 4 of this Agreement, or (2) failure of Coach to
comply with any of the provisions set forth in Provision Nos. 5 or 11 of this
Agreement, or (3) any conduct of Coach in violation of any criminal statute
(excluding minor traffic offenses) whether prosecuted or not, or any act of moral
turpitude, or (4) violations by Coach of any of the other terms of this Agreement
which cannot be or has not been remedied after thirty (30) days written notice
thereof to Coach, or (5) conduct of Coach determined by the University to be
seriously prejudicial to its best interests or the best interests of its athletic
program, or (6) material misrepresentation of Coach's educational or other
qualifications for employment as Coach hereunder, or (7) fraud or dishonesty of
Coach in the performance of his duties or responsibilities under this Agreement,
or (8) use or consumption by coach of alcoholic beverages, drugs, controlled
substances, steroids or other chemicals in such degree and for such appreciable
period as to impair significantly or materially his ability to perform his duties
hereunder or failure by Coach to fully cooperate in the enforcement and


                                        4



                                                                                    131
implementation of any drug testing program established by University for student--
athletes, or (9) any cause adequate to sustain the termination or suspension, as
the case may be, of any other University employee.
      The Head Football Coach or the Director of Intercollegiate Athletics shall
have the administrative authority to order suspension of the Coach from duties
and salary for causes identified in this Provision No. 8, provided, that notice
of any such suspension shall be provided in writing, detailing the reasons for
such suspension, and setting forth a reasonable time within which Coach may
respond to same. The Coach shall have the procedural right, upon his written
request, for a review and hearing relative to any such suspension. Any such
hearing shall be governed by the normal University grievance procedures provided
for administrative and professional (A&P) employees, as now or hereafter amended,
unless other procedures are agreed upon by the parties in lieu thereof.
      Termination of this Contract by the University may occur only after
recommendation of such action by the Head Football Coach and approval thereof by
the Director of Intercollegiate Athletics. If such adverse action is to be
initiated for causes identified in this Provision No. 8, the Head Football Coach
shall inform Coach in writing of his preliminary intent to recommend termination
before making any such formal recommendation to the Director of Intercollegiate
Athletics. In such case, the Head Football Coach will inform Coach in writing
of specific concerns and provide Coach a meaningful opportunity to address the
concerns of the Head Football Coach within a reasonable period of time (in no
event less than fifteen (15) days) before proceeding with an adverse
recommendation. Any other hearing which may be permitted shall be governed by
the nolmal University grievance procedures provided for administrative and
professional (A&P) employees, as now or hereafter amended unless other procedures
are agreed upon by the parties in lieu thereof.
      In the event this contract is terminated by University for cause or causes
under this Provision No. 8, University's sole liability to Coach shall be limited
to payment of salary or installments thereof, which may have been earned and
accrued before the end of the month of such termination.


                                        5




                                                                                     132
      9.   Notwithstanding the term of duration of this Contract as stated in
Paragraph One (1) hereof, and subject to the terms of Paragraphs Ten (10) and
Eleven (11) hereof, either party may terminate this Contract without particular
cause by giving written notice to the other party of the terminating party's
exercise of this right to terminate. Such termination shall be effective
immediately upon receipt of such written notice by the other party, unless
specified otherwise in said written notice.
      10. In the event University terminates this Contract without cause under
Paragraph Nine (9) hereof, then Coach agrees to accept liquidated damages as
specified in this Section 10 in complete satisfaction of and payment in full for
all obligations, if any, due and owing by University to Coach. As liquidated
damages, University shall pay Coach a sum equal to the sum of the gross base
monthly salary in effect on the date of termination and remaining due under
Section 2 of this Contract but for termination of the Contract, payable in equal
monthly installments from legally available funds until the date on which the
Contract would have expired, plus any bonuses (i.e., "Financial Incentives" as
set forth in "Exhibit A') earned as of the date of termination. Coach shall be
responsible for all taxes thereon. Coach shall be entitled to maintain health
insurance coverage, at Coach's sole expense, as provided under law.
      The parties have bargained for and agreed to this liquidated damages
provision and have agreed that the payment of such liquidated damages shall
constitute reasonable and adequate compensation for damages that might ensue as
a result of University's termination of this Contract without cause, including
any loss by Coach of any collateral business opportunities or any other benefits,
perquisites or income from any other sources or agreements. Said liquidated
damages shall not be construed as a penalty.
      Notwithstanding the foregoing, a condition precedent to the University's
obligations to pay the foregoing payments is that coach diligently seek
mitigation of this payment obligation by obtaining full-time employment, business
or professional income (for example, but not limited to, football coaching, media
commentator, speaking engagements, teaching or other academic activities,


                                        6



                                                                                    133
consulting or participation in business or any other income producing
opportunities). Coach shall begin and shall thereafter continue making very
diligent efforts to obtain such income as soon as practicable but not later than
thirty (30) days following such termination and each thirty (30) days thereafter
shall provide University with a written report of the specific efforts undertaken
in this regard including the amount of income, if any, resulting directly or
indirectly therefrom. University's financial obligation under this Contract
shall cease or be reduced commensurately by the amount of any such income.
      11. The Coach agrees that he will not personally or, directly or
indirectly, through any agent or representative, inquire into, seek, negotiate
for, or accept other full-time or part-time employment of any nature at any time
during the term of this Contract without first having obtained the written
permission of the Head Football Coach and the Director of Intercollegiate
Athletics, which permission shall not be unreasonably withheld.
      The parties hereby agree that Coach has special, exceptional, and unique
knowledge, skill, and ability as a football coach which, in addition to future
acquisitions of coaching experience at the University, as well as the
University's special need for continuity in its Intercollegiate Football Program,
will render the Coach's services unique. The Coach recognizes that the loss of
Coach's services to the University, without University approval and release,
prior to the expiration of the term of this Contract or any renewal thereof,
would cause an inherent loss to the University which cannot be estimated with
certainty, or fairly or adequately compensated by money damages.
      The Coach therefore agrees, and hereby specifically promises, not to accept
employment, under any circumstances, as a football coach at any institution of
higher education which is a member of the National Collegiate Athletic
Association, or for any football team participating in any professional league
or conference in the United States or elsewhere, requiring performance of duties
prior to the expiration date of the term of this Contract or any extension
thereof, without first obtaining a release of this Contract, or a negotiated
settlement thereof in writing accepted by the Coach and the Director of


                                        7


                                                                                    1 34
Intercollegiate Athletics and approved by the President of the University.
      In the event of Coach's termination of this Contract without cause under
Paragraph Nine (9) hereof prior to its expiration date without first obtaining
a release therefrom by the University, Coach shall pay to University, as
liquidated damages, a sum equal to fifty percent (50%) of the sum of the gross
base monthly salary in effect on the date of termination and remaining due under
Section 2 of this Contract but for termination of the Contract, said sum to
become due and payable within thirty (30) days of the effective date of
termination of the Contract, provided, however, University agrees to release
Coach from his obligations under the Contract upon his request in order to enable
him to assume employment as a Head Football Coach at a NCAA Division I-A
institution and thereafter no liquidated damages shall be payable by Coach upon
his termination of the Contract without cause. The parties have bargained for
and agreed to the foregoing liquidated damages provision, giving consideration
to the fact that University will incur administrative, recruiting, resettlement,
and other costs in obtaining a replacement for Coach, in addition to potentially
increased compensation costs if Coach terminates this Agreement prior to its
expiration, which damages are extremely difficult or impracticable to determine
with certainty. The payment of said sum shall constitute adequate and reasonable
compensation to the University for the damages and injury suffered because of
such termination by Coach. The foregoing shall not be, nor be construed to be,
a penalty.
      12. The Coach shall be entitled to annual vacation or leave time and sick
leave in accordance with University policies governing administrative and
professional (A&P) employees; except, however, no terminal vacation leave (i.e.,
accrued but unused annual leave) shall be due to or claimed by Coach upon
termination or separation from University employment.
      13.    The University, as additional compensation to Coach, shall make
arrangements for the provision to Coach on a loan basis an automobile for his
use. It is further agreed that University shall provide and make available to
Coach appropriate gasoline credit cards for Coach's use in the performance of his


                                        8




                                                                                    135
duties with the University pursuant to this Contract, which cards shall be
available to Coach throughout the term of this Contract. The University further
agrees to provide appropriate liability and comprehensive automobile insurance
to cover Coach in the use and operation of said vehicle, during the term of this
Contract.
      14.    Any action to enforce any of the provisions of this Agreement shall
be filed in the Payne County District Court. No such action may be filed until
the party claiming to be aggrieved shall first have delivered to the other a
written notice of intention to file suit, including an outline of complaints.
This notice shall be delivered at least 30 days before any suit is filed, and the
parties shall use that period to engage in good-faith negotiations aimed at
resolving the dispute without litigation. This paragraph is not intended to
limit or circumscribe the legal rights of any party thereto, but rather to ensure
that the parties exhaust all avenues of seeking a mutually agreeable
accommodation of their differences before instituting litigation.	        In any
situation where the terms of this paragraph might affect the legal rights of any
party hereto, the parties shall stipulate to appropriate extensions of limitation
periods and other matters to eliminate any such potential effect.
      15. It is understood and agreed that this Contract shall not be effective
until signed by the President of Oklahoma State University, with the
recommendation of its Head Football Coach and its Director of Intercollegiate
Athletics, and that no amendments, alterations, or interpretations thereof shall
be binding upon the University unless so made in writing and so approved by the
President.
      16.    The relationship between the Coach and the University shall be
deteimined solely by the terms and conditions of this Contract and this Contract
supersedes and replaces all previous agreements between the parties and
amendments thereto which are hereby cancelled by mutual consent.
      17. This Contract has been entered into under and shall be governed by the
laws of the State of Oklahoma and any provision of this Contract prohibited by
the laws of said State shall be ineffective to the extent of such prohibition


                                        9




                                                                                    136
without invalidating the remaining provisions of this Contract.
         18. This Contract may be amended by mutual agreement executed in writing
and appended hereto. It is contemplated that any adjustments in compensation
paid the Coach that may be agreed upon will be accomplished in the same manner
and on the same forms as are utilized by the University for other Athletic
Department and University employees.
         DATED as of th 1st day of January, 2009.


Recomm                                               CH

             .1..„00egvAkAie
Mi       1                                     re	         oe Wickline



                                              OKLAHOMA STATE UNIVERSITY


                                              By:
Mik Hold , Vice President for	                       V. Burns Hargis
Athletic Programs and Director	                      President
of Intercollegiate Athletics




                                         10




                                                                                    137
                                     Financial Incentives




Overall Performance Incentives


Category	                                                     Base Amount

Championship
National Championship	                                        $20,000,00
Big 12 Championship	                                          $10,000.00
Big 12 South Championship	                                    $ 5,000.00


Final National Ranking - CNN/USA Today Poll

Top 10                                                        $5,000.00
11-15                                                         $3,000.00
16-25                                                         $2,000.00


Post Season Bowl Game Participation*

BCS Bowl                                                      Up to 2 months University salary
                                                              as determined by the Athletic
                                                              Director

All Others	                                                   Up to 1 month University salary as
                                                              determined by the Athletic Director


*Post Season Bowl Incentive payments shall not be earned by or payable to Coach if he
voluntarily leaves the employment of the University and/or terminates this Contract without
cause prior to the official date for signing of the National Letter of intent for the sport of
football following the Bowl appearance.




The incentives will be paid according to the highest level achieved in each category.
Thus, only one payment per category is applicable. The decision of the Athletic
Director shall be final as to any interpretations or disputes pertaining to these financial
incentives.
                                                                                            138
                                          Exhibit A
      r
•••




                                       FIRST AMENDMENT
                                              TO
                                     EMPLOYMENT CONTRACT

      This First Amendment is hereby entered into effective this 1 8t day of January 2011 to
      that certain Employment Contract dated January 1, 2009, between Oklahoma State
      University and Gregory Joe Wickline.

      IN CONSIDERATION of the performance of the covenants and conditions contained
      herein and in the said Employment Contract dated January 1, 2009, the parties hereto
      agree that said Employment Contract is hereby amended in the following respects only:

              •     The annual salary set forth in Paragraph Two (2) is hereby
                    increased to *200,000.00 beginning January 1, 2011;
              O     Paragraph 1 .(ii) is modified to read as follows "one year following
                    the resignation of the Head Football Coach; or";
              •     In Section 11 the referenced percentage for calculating liquidated
                    damages payable by Coach to University shall be increased to
                    seventy-five percent (75%);
              •     That in addition to employment as a Head Football Coach, Coach
                    shall also be released from the obligation to pay liquidated
                    damages upon assumption of employment as an Offensive
                    Coordinator (with play calling duties) at a NCAA Division I-A
                    institution or as an Assistant Coach in the NFL; and
              •     "Exhibit A" entitled "Financial Incentives" attached to said
                    Contract is hereby deleted and the attached "Amended Exhibit A"
                    is substituted therefor.

      It Is expressly agreed that this Amendment is supplemental to the original Employment
      Contract of January 1, 2009, which is made a part hereof by reference, and all terms,
      conditions, and provisions of said original Contract, unless specifically modified hereby,
      are made a part hereof as though expressly incorporated and included herein.

      IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
      date and year first above written.

      Recom


      mr  a        dy
      Head Footba Coac

                                                       OKLAHOMA STATE UNIVERSITY


                                                       By:
          a Hve er, Vice President for	                      V. Burns Hargis
      Athletic Programs and Director of 	                    'President
      Intercollegiate Athletics	            EXHIBIT                                                1 39
                                      Financial Incentives
                                        Assistant Coach
                                      (Amended Exhibit A)


Overall Performance Incentives
           	
Category                                                     Base Amount


Championship
National Championship                                        $20,000.00
Big 12 Championship                                          $10,000.00
Big 12 South Championship                                    $ 5,000.00


Final National Ranking — CNN/USA Today Poll
Top 10                                                       $5,000.00
11-15                                                        $3,000.00
16-25                                                        $2,000.00


Post Season Bowl Game Participation


BCS Bowl                                                     Up to 2 months total compensation
                                                             (salary plus talent) as determined
                                                             by the Athletic Director


All Others                                                   Up to 1 month total compensation
                                                             (salary plus talent) as determined
                                                             by the Athletic Director


The incentive payments shall be made in January according to the highest level
achieved in each category. Thus, only one payment per category is applicable. The
decision of the Athletic Director shall be final as to any interpretations or disputes
pertaining to these 'financial incentives.




                                                                                                  140
                               SECOND AMENDMENT
                                      TO
                              EMPLOYMENT CONTRACT

This Second Amendment is hereby entered into effective this 1s t day of January,
2012, to that certain Employment Contract dated January 1, 2009, between
Oklahoma State University and Gregory Joe Wickline.

IN CONSIDERATION of the performance of the covenants and conditions contained
herein and in the said Employment Contract dated January 1, 2009, as subsequently
amended by a First Amendment thereto, the parties hereto agree that said Employment
Contract is hereby amended in the following respects only:

      0	      The date set forth in Paragraph 1.(i) of said Employment Contract
              is changed to December 31, 2016; and

              Subject to the exceptions allowing release in Section 11, the
              referenced percentage for calculating liquidated damages payable
              by Coach to University shall be one hundred percent (100%) in the
              event Coach accepts employment by a member institution of the
              Big Twelve Conference.

It is expressly agreed that this Second Amendment is supplemental to the original
Employment Contract of January 1, 2009, and First Amendment thereto, which are
made a part hereof by reference, and all terms, conditions, and provisions of said
original Contract, and First Amendment thereto, unless specifically modified hereby,
are made a part hereof as though expressly incorporated and included herein.

IN WITN     S WHER   F, the parties hereto have executed this Second Amendment on
the dat    nd year St above written.

       monde


 f     ,




     Ir, ^A.rd'6 •
           ball oach

                                              OKLAHOMA STATE UNIVERSITY


                                              By:
  Ike ilder, Vice President for                     V. Burns Hargis
Athletic Programs and Director of                   President
Intercollegiate Athletics



                                    EXHIBIT C
                                                                                       141
                                                                                        EXHIBIT D



                                           March 24, 2014



 Joe Wickline
 Texas Football Offices
 2012 Robert Dedman Drive
 Austin, TX 78712

  Re: Employment Contract Oklahoma State University
 Dear Joe:
 Because of our friendship, whiCh I value, this letter is difficult to write. However, as a fellow
 Athletic Professional, you know that it is one that I must write.

 A few weeks ago, you unilaterally and voluntarily terminated your employment contract (the
 Contract) with Oklahoma State University (OSU). The Contract contains a clause which
 obligates you to pay liquidated damages to OSU for such a voluntary termination. As you know,
 because of the significant investment OSU made in you as an assistant coach and because of
 the known, but difficult to calculate, damages OSU would incur In finding, relocating and training
 a replacement coach, that clause was intended to compensate OSU should you leave for a
 lateral position. However, you and OSU agreed those liquidated damages would be waived if
 you left OSU for a promotion to become a head coach at another NCAA Division I -A university.
 Accordingly, the Contract was initially phrased:

                "University agrees to release Coach from his obligations
                under the Contract upon his request in order to enable him to
                assume employment as a Head Football Coach at a NCAA
                Division I-A institution..."
 Subsequently, the Contract was amended in an attempt to accommodate another potential
 promotion. Because an Offensive Coordinator (the primary assistant in charge of the entire
 offense) would ordinarily have attendant play calling duties, the Contract was amended as
 follows:

                "That in addition to employment as a Head Football Coach,
                Coach shall also be released from the obligation to pay
                liquidated damages upon assumption of employment as an
                Offensive Coordinator (with play calling duties) at a NCAA
                Division 1-A Institution..."
 Upon your departure from OSU, you advised you had accepted a position at another university
 as the Offensive Coordinator with "play calling duties."




Athletics Center • Home of Historic Gallagher-lba Arena • Stillwater, OK 74078-5070



                                                                                                      142
 Joe Wickline
 March 24, 2014
 Page 2


 Regrettably, it has come to our attention that neither of those statements is apparently accurate.
 You are apparently subordinate to not only the Head Coach at your new school, but also to the
 Assistant Head Coach for Offense. Thus, it appears that your current job is commensurate with
 your previous job title here as an assistant coach. As you know, when you signed your Contract
 with OSU, it was not the intent of the parties to waive the liquidated damages clause for such a
 lateral move.

Further, it has now come to our attention that you do not have "play calling duties." Instead, it
appears that your Head Coach has confirmed that Shawn Watson, not you, will be calling the
plays. Thus, in reality it appears you unilaterally and voluntarily terminated the Contract to make
a lateral move and as such a waiver of the liquidated damages clause of the Contract Is not
triggered.

While OSU wishes you every success in your endeavors and burgeoning career, ills paramount
to OSU that contract terms be taken seriously and that they be strictly enforced in the interest of
professionalism. Accordingly, OSU will insist upon payment of the liquidated damages clause of
the Contract. Those damages are equal to one hundred percent (100%) of the sum of the gross
base monthly salary in effect on the date of termination and remaining under the term of the
Contract, but for your termination. OSU has calculated that amount at $593,478, which is now
due and payable.

We appreciate your attention to this matter and look forward to receipt of your payment. If you
would like to discuss this matter further, please contact me at 405-744-7231.

                                              Sincerely,

                                                      ,4144/1
                                              Mike Holder
                                              Vice President for Athletic Programs
                                              Director of Intercollegiate Athletics


cc:	   Steve Stephens, Esq.




                                                                                                      143
                                                          ft	
                                                              0,,,,,,,,Amact,
                                                             "NV °P IlPIN
                                                                    'Skl..:-„, I tR4k
                                                                                                          AMBIT E
                                                          (zi ki7u
                                                               o ifia  -           °-:*1

                                   BOARD OF                Z_ AGRICULTURAL T.
                                                           rn &. MEC-MICA                  REGENTS
                                                            %I! I COLLEGES ;Ili

                                                                    ,...........

                                                                ssasums.A.s ,
                                                            REGENTS FOR THE

                                                  Oklahoma State University
                                                                   AND

                                           Agricultural and Mechanical Colleges
Office of Legal Counsel




                                                          April 22, 2014



           Mr. Joe Wickline
           Texas Football Offices	                                              PERSONAL & CONFIDENTIAL
           2012 Robert Dedman Drive
           Austin, TX 78712	                                                   VIA UPS NEXT DAY AIR

           Re: Employment Contract - Oklahoma State University

           Mr. Wickline:

           On March 25, 2014 you were sent via overnight courier the enclosed letter in which Oklahoma
           State University (OSU) explained your obligations and made demand for payment under the
           liquidated damages clause of your employment contract.

           As of the date of this letter, you have failed to respond. As provided for under the terms of your
           employment contract, you are hereby given thirty (30) days notice, upon the expiration of which,
           we are prepared to file the enclosed Petition in the District Court of Payne County Oklahoma.
           As provided for in your contract, we hope to use this period to engage in good faith negotiations
           aimed at resolving this dispute without litigation. Should you be interested in opening that
           dialogue, please have your attorney contact me.

          We appreciate your prompt attention to this matter.

                                                                Sincerely,


                                                            ."474f.v.4— 471/4—
                                                             Steve Stephens
                                                             General Counsel
           SRS/jap/cp
           Enclosures
           cc:	   Gary Clark, Esq.
                  Mike Holder
                  Jason Lewis




                          STUDENT UNION BUILDING! OKLAHOMA STATE UNIVERSITY / STILLWATER, OK 74078-7044         144
                                             Telephone (405) 744-6494 /Fax (406) 744-7998
                      No. 03-15-00077-CV


            IN THE COURT OF APPEALS FOR THE
            THIRD JUDICIAL DISTRICT OF TEXAS
                    AT AUSTIN, TEXAS


                    GREGORY JOE W1CKLINE,

                                              PLAINTIFF - APPELLANT,



                              V.



BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL
             COLLEGES; AND JAMES MICHAEL HOLDER,

                                            DEFENDANTS - APPELLEES.




                           TAB 6
                                                                        10/20/2014 4:01:31 PM
                                                                               Amalie Rodriguez-Mendoza
                                                                                             District Clerk
                                                                                             Travis County
                                                                                          D-1-GN-14-004391
                              CAUSE NO, D 1 GN 14 004391
                                             -   -   -   -




GREGORY JOE WICKLINE,                                           IN THE DISTRICT COURT OF

               Plaintiff,
V.


THE BOARD OF REGENTS FOR THE
OKLAHOMA AGRICULTURAL AND
MECHANICAL COLLEGES, acting for and on                              TRAVIS COUNTY, TEXAS
behalf of Oklahoma State University, and JAMES
MICHAEL HOLDER, in his individual capacity
and in his capacity as Vice President for Athletic
Programs and Director of Intercollegiate Athletics
for Oklahoma State University

               Defendants,                                        98TH JUDICIAL DISTRICT


                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF THIS COURT:

       COMES NOW Gregory Joe Wickline ("Coach Wickline") and hereby files this Original

Petition against The Board of Regents for the Oklahoma Agricultural and Mechanical

Colleges, acting for and on behalf of Oklahoma State University ("OSU") and James

Michael Holder ("Holder") (collectively, the "Defendants"), and would show the Honorable

Court the following:

                                   I. DISCOVERY LEVEL

       1.     Discovery in this case is intended to be conducted according to a Level III

discovery control plan under Rule 190.4 of the Texas Rules of Civil Procedure.

                                      II. THE PARTIES

       2.     Plaintiff Wickline is an individual residing in Travis County, Texas.

       3.	    Upon information and belief, Defendant OSU is a public educational institution

organized under the constitution and laws of the State of Oklahoma, which conducts business in




                                                                                                       3
the State of Texas, but does not maintain a resident agent for service of process in the State of

Texas. Pursuant to Section 17.044 of the Texas Civil Practice & Remedies Code, OSU may be

served with process as follows:



                                    Oklahoma State University
                                  d/o
                                    Office of the Secretary of State
                           Statutory Documents Section - Citations Unit
                                          P.O. Box 12079
                                     Austin, Texas 78711-2079

The Secretary of State is requested to forward the citation to Defendant Oklahoma State

University, attention General Counsel Steve Stephens, at its principal place of business:

                                    Oklahoma State University
                               c/o Steve Stephens, General Counsel
                                     5 th Floor — Student Union
                                    Stillwater, OK 74078-7044

        4.	    Upon information and belief, Defendant Holder is an individual residing in

Oklahoma and the Vice President for Athletic Programs and Director of Intercollegiate Athletics

for OSU, who conducts business in the State of Texas, but does not maintain a resident agent for

service of process in the State of Texas. Pursuant to Section 17.044 of the Texas Civil Practice

& Remedies Code, Holder may be served with process as follows:

                                          Mike Holder
                               d/o Office of the Secretary of State
                          Statutory Documents Section - Citations Unit
                                        P.O. Box 12079
                                   Austin, Texas 78711-2079

The Secretary of State is requested to forward the citation to Defendant Holder at his principal

place of business:

                                           Mike Holder
                                      202 Athletics Center
                                    Oklahoma State University
                                      Stillwater, OK 74078
                                                 2

                                                                                                    4
                                  HI. JURISDICTION AND VENUE

        5.       This Court has personal jurisdiction over OSU, which purposefully availed itself

of the privileges and benefits of conducting business in Texas. Defendants' wrongful acts that

form the basis of Coach Wickline's claims in this petition occurred in Travis County, Texas.

        6.       The damages sought in this cause of action are within the minimum jurisdictional

limits of this Court.

        7.       Venue is proper in Travis County, Texas, because all or substantially all of the

events giving rise to Coach Wickline's claims occurred in Travis County. TEX. CIV. PRAC. &

REM. CODE § 15.002(1). In the unlikely event Section 15.002(1) is not applicable, venue is

proper in Travis County because Coach Wickline resides in Travis County and did so at the time

of the accrual of his causes of action against Defendants.

                                            IV. FACTS

       8.        On or around January 2014, Coach Wickline was offered and accepted the

position of Offensive Coordinator for the University of Texas at Austin's ("UT") football team.

UT is an NCAA Division I-A institution. He and UT entered into an employment contract shortly

thereafter (the "UT Contract").

       9.        As the Offensive Coordinator, part of Coach Wickline's duties is to call plays for

UT's offense. Prior to accepting his position at UT, he was the Offensive Line Coach for OSU's

football team.

       10.       However, Coach Wickline's employment contract with OSU provides that OSU

will release Coach Wickline from the OSU Contract and any liability for liquidated damages, or

otherwise, if Coach Wickline is offered and accepts a position as the "Offensive Coordinator

(with play calling duties) at another NCAA Division I-A institution." UT is such an institution
                                             3

                                                                                                      5
and Coach Wickline continues to be UT's Offensive Coordinator and continues to have "play

calling duties."

         11.       Defendants, however, had no intention of letting their star Offensive Line Coach

go to UT. Indeed, shortly before UT offered Coach Wickline the Offensive Coordinator position,

Defendant Holder told Coach Wickline that he would never release him from the OSU Contract

because he was "the best offensive line coach in the country."

        12.     Despite knowing that OSU was required to release Coach Wickline from the OSU

Contract and any obligation to pay liquidated or other damages, Defendants immediately began

harassing and intimidating Coach Wickline with false allegations for the purpose of interfering

with his ongoing employment with UT and his UT Contract.

        13.     On March 24, 2014, Holder sent a letter to Coach Wickline's UT office

demanding that he immediately pay $593,478 in liquidated damages to OSU—an amount that

exceeds Coach Wickline's current yearly salary as UT's Offensive Coordinator. In that letter,

Holder falsely claimed that Coach Wickline was not hired as UT's Offensive Coordinator and did

not have "play calling duties."

        14.     Less than a month later, OSU sent another letter to Coach Wickline's UT office—

this time attaching a draft lawsuit petition against Coach Wickline for the same amount plus

interest, attorney's fees, and costs.

        15.     In response, Coach Wickline explained to OSU what it already knew: he was

hired by UT as the Offensive Coordinator and that he, in fact, did have play calling duties.

        16.     On May 6, 2014, OSU sent yet another letter to Coach Wickline's UT office. OSU

not only claimed that Coach Wickline was lying about his position and duties at UT, but also

alleged that UT was "attempting to aid" Coach Wickline in "avoiding the terms" of the OSU

Contract by providing Coach Wickline with the "misleading title of Offensive Coordinator."
                                              4
         17.    On information and belief, OSU has filed a lawsuit in Oklahoma against Coach

Wickline for liquidated and other damages. The lawsuit is baseless and its sole purpose is to

interfere with Coach Wickline's ongoing employment relationship with UT and the UT Contract.

                                     V. CAUSES OF ACTION

               TORTIOUS INTERFERENCE WITH AN EXISTING CONTRACT

                                  AGAINST BOTH DEFENDANTS

        18.     Coach Wickline restates and incorporates the allegations set forth in Paragraphs

1-16 as set forth fully herein.

        19.     As described above, through its campaign of harrassment, threats, and

intimidation, Defendants have willfully and intentionally interfered with Coach Wickline's valid

employment contract with UT.

        20.     As a direct and proximate cause of Defendants' tortious interference, Coach

Wickline has suffered injury and mental anguish. The total amount of Coach Wickline's

damages, excluding interest, is within the minimum jurisdictional limits of this Court.

                   DECLARATORY JUDGMENT ACTION AGAINST OSU

        21.     Coach Wickline restates and incorporates the allegations set forth in Paragraphs

1-20 as set forth fully herein.

        22.     OSU contends the contractual phrase "Offensive Coordinator (with play calling

duties)" means something other than the plain and ordinary meaning of those words. According

to Coach Wickline's contract with UT, he is UT's Offensive Coordinator and he has play calling

duties. Pursuant to Chapter 37 of the Texas Civil Practice & Remedies Code, Coach Wickline

requests a declaratory judgment construing this phrase according to its plain and ordinary

meaning, consistent with the parties' intent, and declaring the rights and obligations of the parties

accordingly.
                                                  5

                                                                                                        7
        23.     Coach Wickline also requests an award of reasonable and necessary attorney's

fees and costs, pursuant to Texas Civil Practice & Remedies Code § 37.009.

                                       VI. JURY DEMAND

        24.     Pursuant to Rules 216 of the Texas Rules of Civil Procedure, Coach Wickline

hereby requests a jury trial and tenders its fee in support of that request. Coach Wickline requests

that this cause be placed on the Court's Jury Docket.

                                          VII. PRAYER

        25.	    WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that

Defendants be cited to appear and answer herein, and that upon a final hearing of the cause,

judgment be entered for Coach Wickline against Defendants for damages in a reasonable amount

within the jurisdictional limits of the Court, and declaring the parties' rights and obligations

under the OSU Contract, together with pre-judgment interest (from the date of the injury through

the date of judgment, at the maximum rate allowed by law), post-judgment interest at the legal

rate, attorney's fees, costs of court, and such other and further relief to which Coach Wicklinc

may be entitled at law or in equity.

                                              Respectfully submitted,

                                             BECK REDDEN, LLP


                                             By: /s/ David J. Beck
                                               David J. Beck
                                               State Bar No. 00000070
                                             1221 McKinney Street, Suite 4500
                                             Houston, Texas 77010
                                             Tel: 713-951-3700
                                             Fax: 713-951-3720
                                             Email: dbeck(cOcckredden.com
                                                     ggannawa ce,bcckredden.com

                                                Christopher R. Cowan
                                                State Bar No. 24084975
                                                6

                                                                                                       8
515 Congress Avenue, Suite 1750
Austin, Texas 78701
Tel: 512-708-1000
Fax: 512-708-1002
Email: ccowangbeckredden.com

  Karson K. Thompson
  State Bar No. 24083966
515 Congress Avenue, Suite 1750
Austin, Texas 78701
Tel: 512-708-1000
Fax: 512-708-1002
Email: kthompson citheckredden.com


ATTORNEYS FOR PLAINTIFF
GREGORY JOE WICKLINE




  7

                                     9
                      No. 03-15-00077-CV


            IN THE COURT OF APPEALS FOR THE
            THIRD JUDICIAL DISTRICT OF TEXAS
                    AT AUSTIN, TEXAS


                    GREGORY JOE WICKLINE,

                                              PLAINTIFF - APPELLANT,



                              V.



BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL
             COLLEGES; AND JAMES MICHAEL HOLDER,

                                            DEFENDANTS - APPELLEES.




                           TAB 7
                                                                           11/17/2014 9:38:10 AM
                                                                                  Amalia Rodriguez-Mendoza
                                                                                                District Clerk
                                                                                                Travis County
                                    Cause No. D-1-GN-14-004391                               D-1-GN-14-004391


 GREGORY JOE WICKLINE,	                                                IN THE DISTRICT COURT

          Plaintiff

 V S.


 BOARD OF REGENTS for the Oklahoma
 Agricultural and Mechanical Colleges,                             OF TRAVIS COUNTY, TEXAS
 acting for and on behalf of Oklahoma State
 University; and JAMES MICHAEL
 HOLDER, in his individual capacity and in
 his capacity as Vice President for Athletic
 Programs and Director of Intercollegiate
 Athletics for Oklahoma State University,

          Defendants. 	                                               98TH JUDICIAL DISTRICT


            DEFENDANT BOARD OF REGENTS' SPECIAL APPEARANCE
             AND, SUBJECT THERETO, MOTION TO DISMISS BASED
         ON MANDATORY FORUM-SELECTION CLAUSE, MOTION TO STAY,
             PLEA TO THE JURISDICTION, AND ORIGINAL ANSWER


        Defendant, Board of Regents for the Oklahoma Agricultural and Mechanical Colleges,

acting for and on behalf of Oklahoma State University (OSU), files this (i) special appearance and,

subject thereto, (ii) motion to dismiss based on a mandatory forum-selection clause, (1i) motion

to stay, (iv) plea to the jurisdiction, and (v) original answer to the claims of Plaintiff Gregory Joe

Wicklinc in the above-styled and numbered cause, and, pursuant thereto, would respectfully show

as follows:

                                  I.	     SPECIAL APPEARANCE

        1.	      This special appearance is filed prior to any other plea, pleading, or motion on

behalf of OSU.




                                                                                                         10
           2.       OSU makes this special appearance to object to the entire proceeding and all claims

made against it by Mr. Wickline.

           3.       This Court does not have jurisdiction over OSU or its property because neither OSU

nor its property is amenable to process issued by the courts of the State of Texas.

           4.       Texas courts do not have jurisdiction over nonresident defendants unless they have

purposefully established "minimum contacts" with Texas and the exercise ofjurisdiction comports

with "traditional notions of fair play and substantial justice."

           5.       Under a minimum-contacts analysis, Texas courts must determine whether the

nonresident defendants have purposefully availed themselves of conducting activities within the

State of Texas. 2 Minimum contacts are not established unless a court finds it has either specific

or general jurisdiction over each defendant.'

           6.       Specific jurisdiction can be exercised only if a nonresident defendant's activities

were "purposefully directed" to Texas and the litigation resulted from alleged injuries that "arise

out of" or "relate to" those activities. 4

           7.       General jurisdiction cannot be exercised unless there are continuous and systematic

contacts between the nonresident defendant and the State of Texas. 5




 Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475-76 (1985); Guardian Royal Exch. Assur., Ltd. v. English China
Clays, P.L.C., 815 S.W.2d 223, 226 (Tex. 1991).
2   CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996); Guardian Royal, 815 S.W.2d at 226.
3   Guardian Royal, 815 S.W.2d at 227.
4Nat'l Indus. Sand. Ass 'n v. Gibson, 897 S.W.2d 769, 774 (Tex. 1995); Schlobohm v. Shapiro, 784 S.W.2d 355, 258
(Tex. 1990); Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408, 414 (1984); Guardian Royal, 815
S.W.2d at 227.
5 Guardian Royal, 815 S.W.2d at 230; Siskind v. Villa Found. For Educ., Inc., 642 S.W.2d 434, 438 (Tex. 1982);
Helicopteros, 466 U.S. at 416.



                                                        -2
           8.       This Court does not have specific jurisdiction over OSU because it did not

purposefully direct any activities to Texas, and Mr. Wickline's alleged causes of action do not

arise out of or relate to any real or alleged contacts with Texas by OSU.                   6


           9.       OSU's contacts with the State of Texas, if any, are fortuitous, and do not arise out

of or relate to the operative facts of this lawsuit. Specific jurisdiction must be based on contact

with the forum state "result[ing] from the nonresident defendant's purposeful conduct and not the

unilateral activity of the plaintiff or others."'

           10.	    This Court also does not have general jurisdiction over OSU because it does not

have continuous or systematic contacts with Texas, as evidenced by the fact OSU:

           a. is not a resident of Texas, and has never been a resident of Texas;
           b. has never maintained, and does not now maintain, a registered agent for service in
               Texas;
           c. does not owe and has never owed taxes to the State of Texas;
           d. does not maintain and has never maintained bank accounts in Texas;
           e. has not undertaken any purposeful activities in Texas in relation to Mr. Wickline's
               claims; and
               has committed no torts, in whole or part, within the state of Texas, and has committed
               no act in the State of Texas in connection with the facts giving rise to this lawsuit.

           11.	    No issue in this lawsuit "arises out of' or "relates to" any "purposeful activity" of

OSU in the State of Texas and, therefore, the exercise of either specific or general jurisdiction over

OSU in this action is not justified:3




6See Shell Compania Argentina De Petroleo, SA v. Ree f Exploration, 171C., 84 S.W.3d 830, 837 (Tex. App.—Houston
[1st Dist.] 2002, pet. denied) ("Specific jurisdiction is established if the defendant's alleged liability arises from, or is
related to, an activity conducted within the forum.").
    Guardian Royal, 815 S.W.2d at 227-28.
8 See CSR Ltd., 925 S.W.2d at 595 ("defendant must take an action 'purposefully directed toward the forum state' to
be subject to the jurisdiction of its courts") (emphasis in original); Guardian Royal, 815 S.W.2d at 226-27 (explaining
that a party must have fair warning that its activity will subject it to the jurisdiction of the forum).



                                                             3
                                                                                                                                12
        12.     Accordingly, not only would the exercise ofjurisdiction over OSU be unreasonable,

it would violate traditional notions of fair play and substantial justice and OSU' s due process rights

under the United States Constitution and the constitution of the State of Texas.

        13.     OSU requests that its special appearance be set for hearing on notice to Mr.

Wickline, and that upon such hearing its special appearance be sustained and the entire proceeding

against it be dismissed for want of jurisdiction.

        14.     OSU reserves the right to amend its special appearance or file additional papers in

support thereof, if and as necessary, in accordance with the Texas Rules of Civil Procedure.

                         II. MOTION TO DISMISS BASED ON
                        MANDATORY FORUM-SELECTION CLAUSE

        15.     In the alternative, and subject to and without waiver of its special appearance, OSU

moves to dismiss this case based on a mandatory forum-selection clause.

        16.     The employment contract between Mr. Wickline and Oklahoma State University,

executed January 1, 2009, (the Contract) contains a mandatory forum-selection clause in Section

14: "[a]ny action to enforce any of the provisions of this Agreement shall be filed in Payne County

District Court." 9

        17.     Because all of Mr. Wickline's claims against OSU fall within the scope of this

mandatory forum-selection clause, OSU moves to dismiss Mr. Wickline's claims without

prejudice to his making them in the District Court of Payne County, Oklahoma, where a first-filed

lawsuit contains what Mr. Wickline himself has conceded are "the same issues as in this case."

(More details on the first-filed lawsuit are set out below.)




9See Employment Contract between Mr. Wickline and OSU (Jan. 1, 2009), at lj 14, attached as Exhibit A. Two
subsequent amendments to that contract are attached as Exhibits B and C.



                                                    4
        18.     OSU requests that its motion to dismiss based on a mandatory forum-selection

clause be set for hearing on notice to Mr. Wickline, and that upon such hearing its motion be

granted and the entire proceeding against it be dismissed.

        19.     OSU reserves the right to amend its motion to dismiss based on a mandatory forum-

selection clause or file additional papers in support thereof, if and as necessary, in accordance with

the Texas Rules of Civil Procedure.

                                      III. MOTION TO STAY

       20.      In the alternative, and subject to and without waiver of its special appearance and

motion to dismiss based on a mandatory forum-selection clause, OSU moves to stay this

proceeding because a first suit involving the same subject matter was filed in the District Court of

Payne County, Oklahoma, before this second lawsuit was filed.

       21.      OSU filed suit for breach of contract against Mr. Wickline in the District Court of

Payne County, Oklahoma, on October 17, 2014.

       22.      Three days later, Mr. Wickline filed this second lawsuit against OSU and Mr.

Holder, requesting declaratory relief and—in what appears to be an attempt to artfully plead a way

to stay in Texas court—alleging tortious interference with existing contractual relations.

       23.      This lawsuit involves the same subject matter as the first-filed Oklahoma lawsuit,

and the parties can seek all the relief they seek in this lawsuit in the Oklahoma lawsuit. In fact,

Mr. Wickline has already answered and filed motions seeking substantive relief in the first-filed

Oklahoma lawsuit.

       24.	     Texas courts are "strongly urged" to stay their own proceedings when a suit in

another jurisdiction concerning the same subject matter is already pending. i°



 See In re State Farm Mut, Auto, Ins. Co., 192 S.W.3d 897, 901 (Tex. App.—Tyler 2006, pet. dism'd).



                                                      5
                                                                                                         14
           25.      OSU requests that its motion to stay be set for hearing on notice to Mr. Wickline,

and that upon such hearing its motion be granted and the entire proceeding against it be dismissed

or stayed until proceedings in the Oklahoma lawsuit have terminated.

           26.      OSU reserves the right to amend its motion to stay or file additional papers in

support thereof, if and as necessary, in accordance with the Texas Rules of Civil Procedure.

                                   IV. PLEA TO THE JURISDICTION

           27.      In the alternative, and subject to and without waiver of its special appearance and

motion to dismiss or stay, OSU asserts a plea to the jurisdiction because all or part of Mr.

Wickline's claims are barred by the State of Oklahoma's sovereign immunity.

           28.      Under the Oklahoma Governmental Tort Claims Act (GTCA), Mr. Wickline was

required to present his claims to the political subdivision that caused his alleged loss within one

year of the date of the alleged loss." Only if his claims are denied is he permitted to pursue

remedies in court. 12 Because he has failed to follow this process, all or part of Mr. Wickline's

claims are barred.'

           29.	     The GTCA also states a governmental entity is exclusively liable for any alleged

tort claims against its employees who are acting within the scope of their emp1oyment.       14   "Scope

of employment" means "performance by an employee acting in good faith within the duties of the

employee's office or employment.. ." 15 The letters and other communications by Mr. Holder

referenced in Mr. Wickline's original petition were taken within the scope of his employment as




II   OKLA. STAT. tit. 51, § 156.A—B (2006).
12   OKLA. STAT. tit. 51, § 157.B (2006).
13   See OKLA. STAT. tit. 51, § 157.B (2006).
14   OKLA. STAT. tit. 51, § 163.0 (2006).
15   OKLA. STAT. tit. 51, § 152(9) (2006).


                                                     6
                                                                                                           15
Vice President for Athletic Programs and Director of Intercollegiate Athletics for Oklahoma State

University, and Mr. Wickline's original petition does not allege otherwise. Accordingly, any

claims against Mr. Holder, in place of or in addition to claims against OSU, are barred.

            30.	     OSU reserves the right to amend its plea to the jurisdiction or file additional papers

in support thereof, if and as necessary, in accordance with the Texas Rules of Civil Procedure.

                                        V.      GENERAL DENIAL

            3 1.	    Under Rules 83-85 and 92 of the Texas Rules of Civil Procedure and other

applicable law, OSU generally denies each and every allegation contained in Mr. Wickline's

original petition, as well as any allegations contained in any subsequent amendments or

supplements thereto, and demands that Mr. Wickline prove each and every allegation contained

therein as required by the Constitutions and laws of the State of Texas and the United States of

America.

                                       VI.     SPECIAL EXCEPTIONS

            32.      OSU specially excepts to Mr. Wickline's failure to comply with Rule 47(c) of the

Texas Rules of Civil Procedure. Mr. Wickline must amend his petition so as to specify the

maximum amount of damages claimed, and until he does, he may not conduct any discovery in

this cause. 16

                                   VII. AFFIRMATIVE DEFENSES

            33.      The following are pleaded in the alternative, where necessary.

            34.      Mr. Wickline's claims are barred in whole or in part by estoppel.

            35.      Mr. Wickline's claims are barred in whole or in part by the equitable doctrine of

laches.



16   Tex. R. Civ. P. 47(d).



                                                      -7
                                                                                                              16
        36.    Mr. Wickline's claims are barred in whole or in part by the doctrine of waiver.

       37.     Mr. Wickline's claims are barred in whole or in part because Defendants are

immune from suit.

       38.     Mr. Wickline's claims are barred in whole or in part because OSU had a privilege

and/or legal justification for the actions about which Mr. Wickline complains.

       39.     Mr. Wickline's claims are barred in whole or in part because OSU's actions were

protected and justified through the exercise of its own legal rights and/or a good faith claim to a

colorable right, even if that claim ultimately proves to be mistaken.

       40.     Mr. Wickline's claims are barred in whole or in part because there was no intent to

interfere by OSU.

       41.     Mr. Wickline's claims are barred in whole or in part because OSU has not interfered

with his Texas contract.

       42.     Mr. Wickline's claims are barred in whole or in part because there has been no

hindrance of his performance of the Texas contract by OSU.

       43.     Mr. Wickline's claims are barred in whole or in part because OSU has not interfered

in any way that caused actual damage or loss.

       44.     Mr. Wickline's claims are barred in whole or in part because his own acts or

omissions have caused any interference or injury he has sustained, if any.

       45.     OSU also reserves the right to plead and prove all counterclaims and other third-

party claims, including, but not limited to, those based on the tortious conduct of Mr. Wickline,

individually and in concert or conspiracy with other persons and/or entities.




                                                 8
                                                                                                      17
                       VIII. DENIAL OF CONDITIONS PRECEDENT

        46. Mr. Wickline has not complied with the requirements of the Contract in order to

file suit. Specifically, Section 14 requires Mr. Wickline to provide written notice of his intent to

file suit, including an outline of complaints, at least 30 days before suit is filed. Because Mr.

Wickline has not complied with Section 14 of the Contract, he has not satisfied all conditions

precedent for this suit.

                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, OSU respectfully requests that its special

appearance be set for hearing on notice to Mr. Wickline, and that upon such hearing the special

appearance be granted and the entire proceeding against it be dismissed for want of jurisdiction.

        In the alternative, and subject to its special appearance, OSU respectfully requests that its

motion to dismiss based on a mandatory forum-selection clause and motion to stay be set for

hearing on notice to Mr. Wickline, and that upon such hearing the motions be granted and this

entire proceeding against OSU be dismissed or stayed.

        In the alternative, and subject to its special appearance and motions to dismiss or stay, OSU

respectfully requests that this Court grant its plea to the jurisdiction.

        If this cause proceeds to trial, OSU prays that Mr. Wickline take nothing by his claims and

allegations, that OSU recover its costs expended on this suit, and for such other and further relief

to which OSU may be justly entitled.




                                                    9-
                                                                                                        I8
Dated: November 17, 2014	   Respectfully submitted,

                                        EN & HERMAN, L.L.P.


                               an E.	   en
                            State Bar No. 00783715
                            sbreen@howrybreen.com
                            Randy Howry
                            State Bar No. 10121690
                            rhowry@howrybreen.com
                            James Hatchitt
                            State Bar No. 24072478
                            jhatchitt@howrybreen.com
                             1900 Pearl Street
                            Austin, Texas 78705-5408
                            Tel. (512) 474-7300
                            Fax (512) 474-8557

                            Attorneys for Defendant Board of Regents for the
                            Oklahoma Agricultural and Mechanical Colleges,
                            acting for and on behalf of Oklahoma State
                            University, and James Michael Holder




                            - 10 -
                                                                               19
                                  Cause No. D-1-GN-14-004391

GREGORY JOE WICKLINE,                                                  IN THE DISTRICT COURT

       Plaintiff

VS.


BOARD OF REGENTS for the Oklahoma
Agricultural and Mechanical Colleges,                              OF TRAVIS COUNTY, TEXAS
acting for and on behalf of Oklahoma State
University; and JAMES MICHAEL
HOLDER, in his individual capacity and in
his capacity as Vice President for Athletic
Programs and Director of Intercollegiate
Athletics for Oklahoma State University,

       Defendants.                                                    98TH JUDICIAL DISTRICT


                     VERIFICATION OF JAMES MICHAEL HOLDER


STATE OF OKLAHOMA

COUNTY OF PAYNE

Before me, the undersigned authority, this day personally appeared James Michael Holder, who,
being by me duly sworn, deposed as follows:

        1.    "My name is James Michael Holder. I am of over 18 years old, of sound mind,
and competent to make this affidavit. I am authorized to execute this affidavit on behalf of the
Board of Regents for the Oklahoma Agricultural and Mechanical Colleges,. acting for and on
behalf of Oklahoma State University.

         2.      I have read the special appearance of the Board of Regents for the Oklahoma
Agricultural and Mechanical Colleges, acting for and on behalf of Oklahoma State University,
and, subject thereto, its motion to dismiss based on a mandatory forum-selection clause, motion
to stay, plea to the jurisdiction, and original answer. The factual matters stated therein are within
my personal knowledge, or information obtained in the course of my regular duties, and are true
and correct.

        3.	    The documents attached to this special appearance as Exhibits A, B, and C are the
original records or exact duplicates of the original records.




                                                                                                        20
        4. I am, and was at the time Exhibits A, B, and C were created, an employee of
Oklahoma State University (OSU), and I have personal knowledge of the manner in which those
records were prepared. Those 14 pages of documents are kept by OSU in the regular course of
its business. It was the regular course of business of OSU for an employee or representative of
OSU—with knowledge of the act, event, condition, opinion, or diagnosis recorded—to make
those documents or to transmit information to be included in those documents. Each document
was made at or near the time of the act, event, condition, opinion, or diagnosis recorded, or
reasonably soon thereafter. Each document was made by a person with knowledge of the act,
event, condition, opinion, or diagnosis recorded, or by information transmitted by a person with
such knowledge."

       Further affiant sayeth not.




SWORN TO AND SUBSCRIBED before me on this 	                     day of November, 2014.



My commission expires: 8/ 1 49-01314'
                                                                   40   °
                                               NOTA PUBLIC IN A FI1 THE



                                                ii/64	          )6/e1   3/t/A   gL
                                               Notary s printed name
                                CERTIFICATE OF SERVICE

1 certify that a true and correct copy of this document was delivered on November 17, 2014, in
compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure, to the parties listed and
in the manner indicated below:

David J. Beck                                            V Electronic service
dbeck@beckredden.com                                     o In person
BECK REDDEN, LLP                                         o Registered mail, return receipt requested
1221 McKinney Street, Suite 4500                         o Commercial delivery service
Houston, Texas 77010                                     o Facsimile
Tel. (713) 951-3700                                         Electronic mail
Fax (713) 951-3720

Christopher R. Cowan
ccowan@beckredden.com
Karson K. Thompson
kthompson@beckredden.com
BECK REDDEN, LLP
515 Congress Avenue, Suite 1750
Austin, Texas 78701
Tel. (512) 708-1000
Fax (512) 708-1002

Attorneys- for Plaintiff Gregory Joe Wickline
         .




                                                - 13 -
                                                                                                       22
                                 EMPLOY/MNT CONTRACT

       This Agreement, made by and between OKLAHOMA STATE UNIVERSITY, hereinafter
 referred to as the "University", and Gregory   Joe Wickline, hereinafter referred
 to as "Coach";

WITNESSETH:

      WHEREAS, University requires the services of an Assistant Coach for the
University's Intercollegiate Football Team; and
      WHEREAS, Gregory Joe Wickline meets the University's qualifications for the
position and has been employed as such. by University pursuant to an Employment
Contract and Amendments thereto all of which the parties intend to cancel and
                                                            .




replace by this Agreement;
      NOW, THEREFORE, in consideration of the mutual     6ovenants and conditions
herein contained, the University and the Coach agree as follows:
      1.   Subject to the conditions stated in the provisions of this agreement,
the University hereby employs Coach as Assistant Coach for the University's
Intercollegiate Football   Team at Oklahoma State University for a designated
period beginning with the 1st day of January, 2009 and ending on the first to
occur of any of the following: (i) December 31, 2013; (ii) 180 days following the
resignation of the Head Football Coach; or (iii) termination of this Contract as
otherwise provided herein. The Coach hereby agrees to and does accept the terms
and conditions for said employment for the designated period. Neither this
Contract nor Coach's employment hereunder shall in any way grant the coach a
claim to tenure in employment, or any years of employment attributable to tenure
within the University.
      2.   The compensation paid by the University to the Coach for services and
satisfactory performance of the conditions of this Contract shall be at the
annual salary rate of $157,500.00 per annum payable in monthly installments out
of legally available funds by the University to the Coach on the last day of each
calendar month during the term of this Contract. In addition, Coach shall
 receive from legally available funds bonuses earned, if any, based on the
 performance incentives attained in the football season of the then current fiscal
 year in accordance with "Exhibit A° entitled "Financial Incentives," attached
 hereto and made a part hereof. It is agreed that the compensation so paid shall
 be subject to the same payroll deductions (for example, state and federal taxes,
 F.I.c.A. withholding, and retirement plans) that apply to University
administrative and professional (A&P) employees. The Coach shall be eligible to
participate in group insurance and retirement programs and voluntary payroll
deduction programs on the same basis, and with the same employer contributions,
that apply to University administrative and professional CAW employees.
      3. The Coach shall devote his full time and attention to such duties and
responsibilities as an Assistant Coach as assigned by and serving under the
direction of the University's Head Football Coach. The Coach shall conduct such
travel as is necessary to carry out his duties and the Coach shall be entitled
to reimbursement for transportation and per diem expenses at the maximum rate
authorized by law and University regulations.
      4.   The Coach shall recognize and comply with the policies, rules, and
regulations of and governing Oklahoma State University and its employees and the
rules of the Big Twelve Conference and the National Collegiate Athletic
Association, as now constituted or as any of the same may be amended during the
term hereof.
      Coach shall respond, and shall not counsel or instruct any coach, student,
or any other person to fail to respond, accurately and fully within a reasonable
time to any reasonable request or inquiry relating to the performance of his
duties hereunder or the performance of his duties during his prior employment at
any other institution of higher learning propounded by University, NCAA, the Big
Twelve Conference or other governing body having supervision over the athletic
programs of University or such other institution of higher learning, or required
by law, governing athletic rules or University policies and regulations.
      Without limitation upon any right or remedy of the University in the event
the Coach breaches this Contract, it is specifically agreed that if the


                                        2




                                                                                     24
 University finds after due hearing that the Coach is, has been, or was at any
 time, involved in violations of the NCAA legislation applicable to University or
 to any prior employer of the Coach which was at the time of such employment a
member of NCAA, it may take one or more of the following actions that it deems
appropriate: (1) termination of employment; (2) suspension, with or without pay,
for a period of time as the University shall determine; (3) modification of
duties; or (4) reassignment to other employment duties within the University.
      Coach shall indemnify the University for all costs (including attorney
fees) incurred by University in responding to any official inquiry of the NCAA
resulting it a show cause penalty against the Coach by the Infractions Committee.
      5. Coach shall conduct himself with due regard to public convention and
morals, shall not do any act that will tend to degrade him in society or bring
him into public hatred, contempt, scorn, or ridicule, or that will tend to shock,
or insult the community or offend public morals or decency, and he shall not do
any act that tends to impair his capacity to fully comply with his obligations
hereunder.
      6. Coach recognizes that University has assigned a high priority to the
academic achievement of the students who participate in its athletic programs and
that it is the expectation of the President and the Board of Regents that Coach
will emphasize the importance of academic achievement to the students who are
athletes at the University. Coach shall maintain a cooperative relationship with
Academic Services for Student-Athletes in order to assure student-athletes are
offered every opportunity to achieve academic expectations and success.
      7. Coach shall comply fully with all NCAA, Conference, and institutional
regulations governing outside employment and compensation.
      Any television, radio, consultant, endorsement, or outside employment
agreement or contract of any nature as well as all other activities related to
Coach's involvement in University athletics will be under the supervision,
direction, and control of the Athletic Director. All such arrangements and
activities must first be approved annually in writing by the Athletic Director
and shall not conflict with the best interest of the University.


                                       3




                                                                                    25
       Coach must receive annually prior written approval from the President for
 all athletically related income and benefits from sources outside the
 institution, including but not limited to income from gifts to Coach from donors
 or from friends of the Athletic Department; annuities; sports camps; housing
 benefits (including preferential arrangements); country club memberships;
 complimentary ticket sales; television and radio programs; and endorsements or
consultation contracts with athletics shoe, apparel, or equipment manufacturers.
       It is specifically understood that Coach shall not use, directly or by
implication, the name of the University or its logos in the endorsement of
commercial products or services for personal gain without the prior written
approval of the President.
       8. The University reserves the right to either terminate this Contract, or
to suspend the Coach for a period of time from performance of duties with or
without pay without termination of this Contract for cause, including but not
limited to any of the following (1) the University has a reasonable basis for
believing Coach has been involved in deliberate and significant or repetitive
violations of Provision No. 4 of this Agreement, or (2) failure of Coach to
comply with any of the provisions set forth in Provision Nos. 5 or 11 of this
Agreement, or (3) any conduct of Coach in violation of any criminal statute
(excluding minor traffic offenses) whether prosecuted or not, or any act of moral
turpitude, or (4) violations by Coach of any of the other terms of this Agreement
which cannot be or has not been remedied after thirty (30) days written notice
thereof to Coach, or (5) conduct of Coach determined by the University to be
seriously prejudicial to its best interests or the best interests of its athletic
program, or (6) material misrepresentation of Coach's educational or other
qualifications for employment as Coach hereunder, or (7) fraud or dishonesty of
Coach in the performance of his duties or responsibilities under this Agreement,
or (8) use or consumption by Coach of alcoholic beverages, drugs, controlled
substances, steroids or other chemicals in such degree and for such appreciable
period as to impair significantly or materially his ability to perform his duties
hereunder or failure by Coach to fully cooperate in the enforcement and


                                        4




                                                                                    26
 implementation of any drug testing program established by University for student-
 athletes, or (9) any cause adequate to sustain the termination or suspension, as
 the case may be, of any other University employee.
       The Head Football Coach or the Director of Intercollegiate Athletics shall
have the administrative authority to order suspension of the Coach from duties
and salary for causes identified in this Provision No. 8, provided, that notice
of any such suspension shall be provided in writing, detailing the reasons for
such suspension, and setting forth a reasonable time within which Coach may
respond to same. The .Coach shall have the procedural right, upon his written
request, for a review and hearing relative to any such suspension. Any such
hearing shall be governed by the normal University grievance procedures provided
for administrative and professional (A&P) employees, as now or hereafter amended,
unless other procedures are agreed upon by the parties in lieu thereof.
      Termination of this Contract by the University may occur only after
recommendation of such action by the Head Football Coach and approval thereof by
the Director of Intercollegiate Athletics. If such adverse action is to be
initiated. for causes identified in this Provision No. 8, the Head Football Coach
shall inform Coach in writing of his preliminary intent to recommend termination
before making any such formal recommendation to the Director of Intercollegiate
Athletics. In such case, the Head Football Coach will inform Coach in writing
of specific concerns and provide Coach a meaningful opportunity to address the
concerns of the Head Football Coach Within a reasonable period of time (in no
event less than fifteen (15) days) before proceeding with an adverse
recommendation. Any other hearing which may. be permitted shall be governed by
the normal University grievance procedures provided for administrative and
professional (A&P) employees, as now or hereafter amended unless other procedures
are agreed upon by the parties in lieu thereof.
      In the event this Contract is terminated by university for cause or causes
under this Provision No. 8, University's sole liability to Coach shall be limited
to payment of salary or installments thereof, which may have been earned and
accrued before the end of the month of such termination.


                                        5




                                                                                     27
       9. Notwithstanding the term of duration of this Contract as stated in
 Paragraph One (1) hereof, and subject to the terms of Paragraphs Ten (10) and
 Eleven (11) hereof, either party may terminate this Contract without particular
 cause by giving written notice to the other party of the terminating party's
exercise of this right to terminate. Such termination shall be effective
immediately upon receipt of such written notice by the other party, unless
specified otherwise in said written notice.
       10. In the event University terminates this Contract without cause under
Paragraph Nine (9) hereof, then Coach agrees to accept liquidated damages as
specified in this Section 10 in complete satisfaction of and payment in full for
all obligations, if any, due and owing by University to Coach. As liquidated
damages, University shall pay Coach a sum equal to the sum of the gross base
monthly salary in effect on the date of termination and remaining due under
Section 2 of this Contract but for termination of the Contract, payable in equal
monthly installments from legally available funds until the date on which the
Contract would have expired, plus any bonuses (i.e., "Financial Incentives" as
set forth in "Exhibit V') earned as of the date of termination. Coach shall be
responsible for all taxes thereon. Coach shall be entitled to maintain health
insurance coverage, at Coach's sole expense, as provided under law.
      The parties have bargained for and agreed to this liquidated damages
provision and have agreed that the payment of such liquidated damages shall
constitute reasonable and adequate compensation for damages that might ensue as
a result of University's termination of this Contract without cause, including
any loss by Coach of any collateral business opportunities or any other benefits,
perquisites or income from any other sources or agreements. Said liquidated
damages shall not be construed as a penalty.
      Notwithstanding the foregoing, a condition precedent to the University's
obligations to pay the foregoing payments is that Coach diligently seek
mitigation of this payment obligation by obtaining full-time employment, business
or professional income (for example, but not limited to, football coaching, media
commentator, speaking engagements, teaching or other academic activities,


                                        6




                                                                                    28
 consulting or participation in business or any other income producing
 opportunities). Coach shall begin and shall thereafter continue making very
 diligent efforts to obtain such income as soon as practicable but not later than
 thirty (30) days following such termination and each thirty (30) days thereafter
 shall provide University with a written report of the specific efforts undertaken
 in this regard including the amount of income, if any, resulting directly or
indirectly therefrom. University's financial obligation under this Contract
shall cease or be reduced commensurately by the amount of any such income.
       11. The Coach agrees that he will not personally or, directly or
indirectly, through any agent or representative, inquire into, seek, negotiate
for, or accept other full-time or part-time employment of any nature at any time
during the term of this Contract without first having obtained the written
permission of the Head Football Coach and the Director of Intercollegiate
Athletics, which permission shall not be unreasonably withheld.
      The parties hereby agree that Coach has special, exceptional, and unique
knowledge, skill, and ability as a football coach which, in addition to future
acauisitions of coaching experience at the University, as well as the
University's special need for continuity in its Intercollegiate Football Program,
will render the Coach's services unique. The Coach recognizes that the loss of
Coach's services to the University, without University approval and release,
prior to the expiration of the term of this Contract or any renewal thereof,
would cause an inherent loss to the University which cannot be estimated with
certainty, or fairly or adequately compensated by money damages.
      The Coach therefore agrees, and hereby specifically promises, not to accept
employment, under any circumstances, as a football coach at any institution of
higher education which is a member of the National Collegiate Athletic
Association, or for any football team participating in any professional league
or conference in the United States or elsewhere, requiring performance of duties
prior to the expiration date of the term of this Contract or any extension
thereof, without first obtaining a release of this Contract, or a negotiated
settlement thereof in writing accepted by the Coach and the Director of




                                                                                     29
 Intercollegiate Athletics and approved by the President of the University.
       In the event of Coach's termination of this Contract without cause under
 Paragraph Nine (9) hereof prior to its expiration date without first obtaining
a release therefrom by the University, Coach shall pay to University, as
liquidated damages, a sum equal to fifty percent (50t) of the sum of the gross
base monthly salary in effect on the date of termination and remaining due under
Section 2 of this Contract but for termination of the Contract, said sum to
become due and payable within thirty (30) days of the effective date of
termination of the Contract, provided, however, University agrees to release
Coach from his obligations under the Contract upon his request in order to enable
him to assume employment as a Head Football Coach at a NCAA Division I-A
institution and thereafter no liquidated damages shall be payable by Coach upon
his termination of the Contract without cause. The parties have bargained for
and agreed to the foregoing liquidated damages provision, giving consideration
to the fact that University will incur administrative, recruiting, resettlement,
and other costs in obtaining a replacement for Coach, in addition to potentially
increased compensation costs if Coach terminates this Agreement prior to its
expiration, which damages are extremely difficult or impracticable to determine
with certainty. The payment of said sum shall constitute adequate and reasonable
compensation to the University for the damages and injury suffered because of
such termination by Coach. The foregoing shall not be, nor be construed to be,
a penalty.
      12. The Coach shall be entitled to annual vacation or leave time and sick
leave in accordance with University policies governing administrative and
professional (A&P) employees; except, however, no terminal vacation leave (i.e.,
accrued but unused annual leave) shall be due to or claimed by Coach upon
termination or separation from University employment.
      13.    The University, as additional compensation to Coach, shall make
arrangements for the provision to Coach on a loan basis an automobile for his
use. It is further agreed that University shall provide and make available to
Coach appropriate gasoline credit cards for Coach's use in the performance of his


                                        8




                                                                                    30
 duties with the University pursuant to this Contract, which cards shall be
 available to Coach throughout the term of this Contract. The University-further
 agrees to provide appropriate liability and comprehensive automobile insurance
 to cover Coach in the use and operation of said vehicle, during the term of this
Contract.
       14. Any action to enforce any of the provisions of this Agreement shall
be filed in the Payne County District Court. No such action may be filed until
the party claiming to be aggrieved shall first have delivered to the other a
written notice of intention to file suit, including an outline of complaints.
This notice shall be delivered at least 30 days before any suit is filed, and the
parties shall use that period to engage in good-faith negotiations aimed at
resolving the dispute without litigation. This paragraph is not intended to
limit or circumscribe the legal rights of any party thereto, but rather to ensure
that the parties exhaust all avenues of seeking a mutually agreeable
accommodation of their differences before instituting litigation. In any
situation where the terms of this paragraph might affect the legal rights of any
party hereto, the parties shall stipulate to appropriate extensions of limitation
periods and other matters to eliminate any such potential effect.
      15. It is understood and agreed that this Contract shall not be effective
until signed by the President of Oklahoma State University, with the
recommendation of its Head Football Coach and its Director of Intercollegiate
Athletics, and that no amendments, alterations, or interpretations thereof shall
be binding upon the University unless so made in writing and so approved by the
President.
      16.    The relationship between the Coach and the University shall be
determined solely by the terms and conditions of this Contract and this Contract
supersedes and replaces all previous agreements between the parties and
amendments thereto which are hereby cancelled by mutual consent.
      17. This Contract has been entered into under and shall be governed by the
laws of the State of Oklahoma and any provision of this Contract prohibited by
the laws of said State shall be ineffective to the extent of such prohibition


                                        9




                                                                                    31
without invalidating the remaining provisions of this Contract.
         18. This Contract may be amended by mutual agreement executed in writing
and Appended hereto. It is contemplated that any adjustments in compensation
paid the Coach that may be agreed upon will be accomplished in the same manner
and on the same forms as are utilized by the University for other Athletic
Department atd University employees.
         DATED as of th 1st day of January, 2009


Recomm

                                              re          oe Wickline



                                             OKLAHOMA STATE UNIVERSITY


              „I;er
Mik Hold r, Vice President for	
                                             Jay:
                                                    V. Burns Hargis
                                                    President
Athletic Programs and Director 	
of Intercollegiate Athletics




                                        10




                                                                                    32
                                       Financial Incentives




 Overall Performance Incentives


Cateqprv	                                                       Base Amount

Championship
National Championship	                                        • $20,000,00
Big 12 Championship	                                             $10,000.00
Big 12 South Championship	                                       $ 5,000.00


Final National Ranking - CNN/USA Today PO

Top 10	                                                         $5,000.00
11-16	                                                          $3,000.00
16-25	                                                          $2,000.00


Post Season Bowl Game Participation*
         	
BCS Bowl                                                        Up to 2 months University salary
                                                                as determined by the Athletic
                                                                Director

Ail Others	                                                    Up to 1 month University salary as
                                                               determined by the Athletic Director


*Post Season Bowl Incentive payments shall not be earned by or payable to Coach if he
voluntarily leaves the employment of the University and/orterminates this Contract without
cause prior to the official date for signing of the National Letter of intent for the sport of
football following the Bowl appearance.




The incentives will be paid according to the highest level achieved in each category.
Thus, only one payment per category is applicable. The decision of the Athletic
Director shall be final as to any interpretations or disputes pertaining to these financial
incentives.
                                          Exhibit A
V ••



                                         FIRST AMENDMENT
                                                TO
                                       EMPLOYMENT CONTRACT

       This First Amendment is hereby entered into effective this 1 day of January 201 1 to
       that certain Employment Contract dated January 1, 2009, between Oklahoma State
       University and Gregory Joe Wickline.

       IN CONSIDERATION of the performance of the covenants arid conditions contained
       herein and in the said Employment Contract dated January 1, 2009, the parties hereto
       agree that said Employment Contract is hereby amended in the following respects only

                     The annual salary set forth in Paragraph Two (2) is hereby
                     increased to 0200,000.00 beginning January 1, 2011;
               6      Paragraph 1 .(ii) is modified to read as follows "one year following
                     the resignation of the Head Football Coach; or";
               O     In Section 11 the referenced percentage for calculating liquidated
                     damages payable by Coach to University shall be increased to
                     seventy-five percent (76%);
               •     That in addition to employment as a Head Football Coach, Coach
                     shall also be released from the obligation to pay liquidated
                     damages upon assumption of employment as an Offensive
                     Coordinator (with play calling duties) at a NCAA Division I-A
                     institution or as an Assistant Coach in the NFL; and
               •     "Exhibit A" entitled "Financial Incentives" attached to said
                     Contract is hereby deleted and the attached "Amended Exhibit A"
                     is substituted therefor.

       It is expressly agreed that this Amendment is supplemental to the original Employment
       Contract of January 1, 2009, which is made a part hereof by reference, and all terms,
       conditions, and provisions of said original Contract, unless specifically modified hereby,
       are made a part hereof as though expressly incorporated and included herein.

       IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
       date and year first above written,

       Recom                                            COACH


       Mi	          dy                                   reg	         Wickline
       Head Footba Coac
                                                       OKLAHOMA STATE UNIVERSITY


                                                       B•
                 der, Vice President for                        V. Burns Hargis
       Athletic Programs and Director of                        President
       Intercollegiate Athletics
                                                                                                    34
                                      Financial Incentives
                                        Assistant Coach
                                      (Amended Exhibit A)

 Overall Performance Incentives
 Cateç7ory	                                                   Base Amount


Championship
National Championship	                                        $20,000.00
Big 12 Championship	                                          $10,000.00
Big 12 South Championship	                                    $ 5,000.00


Final National Ranking — CNN/USA Today Poll
Top 10	                                                      $5,000.00
11-15	                                                       $3,000.00
16-25	                                                       $2,000.00


Post Season Bowl Game Participation


BCS Bowl                                                     Up to 2 months total compensation
                                                             (salary plus talent) as determined
                                                             by the Athletic Director


All Others                                                   Up to 1 month total compensation
                                                             (salary plus 'talent) as determined
                                                             by the Athletic Director


The incentive payments shall be made in January according to the highest level
achieved in each category. Thus, only one payment per category is applicable. The
decision of the Athletic Director shall be final as fo' any interpretations or disputes
pertaining to these financial incentives.




                                                                                                   35
                               SECOND AMENDMENT
                                      TO
                              EMPLOYMENT CONTRACT

 This Second Amendment is hereby entered into effective this 1st day of January,
 2012, to that certain Employment Contract dated January 1, 2009, between
 Oklahoma State University and Gregory Joe Wickline.

IN CONSIDERATION of the performance of the covenants and conditions contained
herein and in the said Employment Contract dated January 1, 2009, as subsequently
amended by a First Amendment thereto, the parties hereto agree that said Employment
Contract is hereby amended in the following respects only:

       •     The date set forth in Paragraph 1 .(1) of said Employment Contract
             is changed to December 31, 2016; and

       •     Subject to the exceptions allowing release in Section 11, the
             referenced percentage for calculating liquidated damages payable
             by Coach to University shall be one hundred percent (100%) in the
             event Coach accepts employment by a member institution of the
             Big Twelve Conference.

It is expressly agreed that this Second Amepdment is supplemental to the original'
'Employment Contract of January 1, 2009, and Firsi Amendment thereto, which are
made a part hereof by reference, aria all terms, conditions, and provisions of said
original Contract, and First Amendment thereto, unless specifically modified hereby,
are made a part hereof as though expressly incorporated and included herein.

IN MTN S VVHER r1 F, thaparties hereto have executed this Second Amendment on
the dat rid year rst above written.
                                             COACH


                                             Greg      oe Wickline


                                             OKLAHOMA STATE UNIVERSITY



  Ike	 lder, Vice President for                     V. Burns Hargis
Athletic Programs and Director of                   President
Intercollegiate Athletics




                                                                                       36
                      No. 03-15-00077-CV


            IN THE COURT OF APPEALS FOR THE
            THIRD JUDICIAL DISTRICT OF TEXAS
                    AT AUSTIN, TEXAS


                    GREGORY JOE WICKLINE,

                                              PLAINTIFF - APPELLANT,



                              V.



BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHANICAL
             COLLEGES; AND JAMES MICHAEL HOLDER,

                                            DEFENDANTS - APPELLEES.




                           TAB 8
                                                                           11/17/2014 9:32:43 AM
                                                                                  Amalia Rodriguez-Mendoza
                                                                                                District Clerk
                                                                                                Travis County
                                    Cause No. D-1-GN-14-004391                               D-1-GN-14-004391


 GREGORY JOE WICKLINE, 	                                               IN THE DISTRICT COURT

         Plaintiff

 VS.


 BOARD OF REGENTS for the Oklahoma
 Agricultural and Mechanical Colleges,                             OF TRAVIS COUNTY, TEXAS
 acting for and on behalf of Oklahoma State
 University; and JAMES MICHAEL
 HOLDER, in his individual capacity and in
 his capacity as Vice President for Athletic
 Programs and Director of Intercollegiate
 Athletics for Oklahoma State University,

         Defendants.	                                                 98TH JUDICIAL DISTRICT


         DEFENDANT JAMES MICHAEL HOLDER'S SPECIAL APPEARANCE
            AND, SUBJECT THERETO, MOTION TO DISMISS BASED ON
          MANDATORY FORUM-SELECTION CLAUSE, MOTION TO STAY,
             PLEA TO THE JURISDICTION, AND ORIGINAL ANSWER


       Defendant, James Michael Holder, in both his individual capacity and his official capacity

as Vice President for Athletic Programs and Director of Intercollegiate Athletics for Oklahoma

State University, files this (i) special appearance and, subject thereto, (ii) motion to dismiss based

on a mandatory forum-selection clause, (iii) motion to stay, (iv) plea to the jurisdiction, and (v)

original answer to the claims of Plaintiff Gregory Joe Wickline in the above-styled and numbered

cause, and, pursuant thereto, would respectfully show as follows:

                                  I.	     SPECIAL APPEARANCE

       1.	     This special appearance is filed prior to any other plea, pleading, or motion on

behalf of Mr. Holder.




                                                                                                         37
           2.       Mr. Holder makes this special appearance to object to the entire proceeding and all

claims made against him by Mr. Wickline.

           3.       This Court does not have jurisdiction over Mr. Holder or his property because

neither Mr. Holder nor his property are amenable to process issued by the courts of the State of

Texas.

           4.       Texas courts do not have jurisdiction over nonresident defendants unless they have

purposefully established "minimum contacts" with Texas and the exercise ofjurisdiction comports

with "traditional notions of fair play and substantial justice."

           5.       Under a minimum-contacts analysis, Texas courts must determine whether the

nonresident defendants have purposefully availed themselves of conducting activities within the

State of Texas. 2 Minimum contacts are not established unless a court finds it has either specific

or general jurisdiction over each defendant. 3

           6.       Specific jurisdiction can be exercised only if a nonresident defendant's activities

were "purposefully directed" to Texas and the litigation resulted from alleged injuries that "arise

out of' or "relate to" those activities. 4

           7.       General jurisdiction cannot be exercised unless there are continuous and systematic

contacts between the nonresident defendant and the State of Texas.             5




 Burger King Corp. v. Rudzevvicz, 471 U.S. 462, 475-76 (1985); Guardian Royal Exch. Assur., Ltd. v. English China
Clays, P.L.C., 815 S.W.2d 223, 226 (Tex. 1991).
2   CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996); Guardian Royal, 815 S.W.2d at 226.
3   Guardian Royal, 815 S.W.2d at 227.
 Nat 7 Indus. Sand. Ass 'n v. Gibson, 897 S.W.2d 769, 774 (Tex. 1995); Schlobohm v. Shapiro, 784 S.W.2d 355, 258
(Tex. 1990); Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408, 414 (1984); Guardian Royal, 815
S.W.2d at 227.
5 Guardian Royal, 815 S.W.2d at 230; Siskind v. Villa Found. For Educ., Inc., 642 S.W.2d 434, 438 (Tex. 1982);
Helicopteros, 466 U.S. at 416.



                                                         2
                                                                                                                    38
           8.       This Court does not have specific jurisdiction over Mr. Holder because he did not

purposefully direct any activities to Texas, and Mr. Wickline's alleged causes of action do not

arise out of or relate to any real or alleged contacts with Texas by Mr. Holder.                    6


           9.       Mr. Holder's contacts with the State of Texas, if any, are fortuitous, and do not arise

out of or relate to the operative facts of this lawsuit. Specific jurisdiction must be based on contact

with the forum state "result[ing] from the nonresident defendant's purposeful conduct and not the

unilateral activity of the plaintiff or others."'

           10.	     This Court also does not have general jurisdiction over Mr. Holder because he does

not have continuous or systematic contacts with Texas, as evidenced by the fact Mr. Holder:

           a, is not a resident of Texas, and has never been a resident of Texas;
           b. has never maintained, and does not now maintain, a registered agent for service in
                Texas;
           c. does not owe and has never owed taxes to the State of Texas;
           d. does not maintain and has never maintained bank accounts in Texas;
           e. has not undertaken any purposeful activities in Texas in relation to Mr. Wickline's
                claims; and
           f. has committed no torts, in whole or part, within the state of Texas, and has committed
                no act in the State of Texas in connection with the facts giving rise to this lawsuit.

           11.	    No issue in this lawsuit "arises out of" or "relates to" any "purposeful activity" of

Mr. Holder in the State of Texas and, therefore, the exercise of either specific or general

jurisdiction over Mr. Holder in this action is not justified. 8

           12.	    Accordingly, not only would the exercise of jurisdiction over Mr. Holder be

unreasonable, it would violate traditional notions of fair play and substantial justice and Mr.



6See Shell Compania Argentina De Petroleo, S.A. v. RecIlExploration, Inc., 84 S.W.3d 830, 837 (Tex. App.—Houston
[1st Dist.] 2002, pet. denied) ("Specific jurisdiction is established if the defendant's alleged liability arises from, or is
related to, an activity conducted within the forum.").
7   Guardian Royal, 815 S.W.2d at 227-28.
  See CSR Ltd., 925 S.W.2d at 595 ("defendant must take an action 'purposefully directed toward the forum state' to
be subject to the jurisdiction of its courts") (emphasis in original); Guardian Royal, 815 S.W.2d at 226-27 (explaining
that a party must have fair warning that its activity will subject it to the jurisdiction of the forum).



                                                            -3
                                                                                                                                39
Holder's due process rights under the United States Constitution and the constitution of the State

of Texas.

         13.     Mr. Holder requests that his special appearance be set for hearing on notice to Mr.

Wickline, and that upon such hearing his special appearance be sustained and the entire proceeding

against him be dismissed for want of jurisdiction.

         14.     Mr. Holder reserves the right to amend his special appearance or file additional

papers in support thereof, if and as necessary, in accordance with the Texas Rules of Civil

Procedure.

                          II. MOTION TO DISMISS BASED ON
                         MANDATORY FORUM-SELECTION CLAUSE

         15.     In the alternative, and subject to and without waiver of his special appearance, Mr.

Holder moves to dismiss this case based on a mandatory forum-selection clause.

         16.     The employment contract between Mr. Wickline and Oklahoma State University,

executed January 1, 2009, (the Contract) contains a mandatory forum-selection clause in Section

14: "[a]ny action to enforce any of the provisions of this Agreement shall be filed in Payne County

District Court.' Mr. Holder is entitled to invoke this mandatory forum-selection clause.

         17. Because all of Mr. Wickline's claims against Mr. Holder fall within the scope of

this mandatory forum-selection clause, Mr. Holder moves to dismiss Mr. Wickline's claims

without prejudice to his making them in the District Court of Payne County, Oklahoma, where a

first-filed lawsuit contains what Mr. Wickline himself has conceded are "the same issues as in this

case." (More details on the first-filed lawsuit are set out below.)




9 See Employment Contract between Mr. Wi.ckline and OSU (Jan. 1, 2009), at t 14, attached as Exhibit A. Two
subsequent amendments to that contract are attached as Exhibits B and C.



                                                   -4
                                                                                                              40
        18.     Mr. Holder requests that his motion to dismiss based on a mandatory forum-

selection clause be set for hearing on notice to Mr. Wickline, and that upon such hearing his motion

be granted and the entire proceeding against him be dismissed.

        19.     Mr. Holder reserves the right to amend his motion to dismiss based on a mandatory

forum-selection clause or file additional papers in support thereof, if and as necessary, in

accordance with the Texas Rules of Civil Procedure.

                                      III. MOTION TO STAY

        20.     In the alternative, and subject to and without waiver of his special appearance and

motion to dismiss based on a mandatory forum-selection clause, Mr. Holder moves to stay this

proceeding because a first suit involving the same subject matter was filed in the District Court of

Payne County, Oklahoma, before this second lawsuit was filed.

       21.      OSU filed suit for breach of contract against Mr. Wickline in the District Court of

Payne County, Oklahoma, on October 17, 2014.

       22.      Three days later, Mr. Wickline filed this second lawsuit against OSU and Mr.

Holder, requesting declaratory relief and—in what appears to be an attempt to artfully plead a way

to stay in Texas court—alleging tortious interference with existing contractual relations.

       23.      This lawsuit involves the same subject matter as the first-filed Oklahoma lawsuit,

and the parties can seek all the relief they seek in this lawsuit in the Oklahoma lawsuit. In fact,

Mr. Wickline has already answered and filed motions seeking substantive relief in the first-filed

Oklahoma lawsuit.

       24.	     Texas courts are "strongly urged" to stay their own proceedings when a suit in

another jurisdiction concerning the same subject matter is already pending. m



 See In re State Farm Mut. Auto. Ins. Co., 192 S.W.3d 897, 901 (Tex. App.—Tyler 2006, pet. dism'd).



                                                      5
                                                                                                       41
            25.      Mr. Holder requests that his motion to stay be set for hearing on notice to Mr.

Wick line, and that upon such hearing his motion be granted and the entire proceeding against him

be dismissed or stayed until proceedings in the Oklahoma lawsuit have terminated.

            26.      Mr. Holder reserves the right to amend his motion to stay or file additional papers

in support thereof, if and as necessary, in accordance with the Texas Rules of Civil Procedure.

                                              PLEA TO THE JURISDICTION

            27.      In the alternative, and subject to and without waiver of his special appearance and

motions to dismiss or stay, Mr. Holder asserts a plea to the jurisdiction because all or part of Mr.

Wickline's claims are barred by the State of Oklahoma's sovereign immunity.

            28.      Under the Oklahoma Governmental Tort Claims Act (GTCA), Mr. Wickline was

required to present his claims to the political subdivision that caused his alleged loss within one

year of the date of the alleged loss." Only if his claims are denied is he permitted to pursue

remedies in court. 12 Because he has failed to follow this process, all or part of Mr. Wickline's

claims are barred. 13

            29.	     The GTCA also states a governmental entity is exclusively liable for any alleged

tort claims against government employees who are acting within the scope of their employment."

"Scope of employment" means "performance by an employee acting in good faith within the duties

of the employee's office or employment... " 15 The letters and other communications by Mr. Holder

referenced in Mr. Wickline's original petition were taken within the scope of his employment as




II   OKLA. STAT. tit. 51, § 156.A—B (2006).
12   OKLA. STAT. tit. 51, § 157.B (2006).
11   See OKLA. STAT. tit. 51, § 157.B (2006).
14   OKLA. STAT. tit. 51, § 163.0 (2006).
Is   OKLA. STAT. tit. 51, § 152(9) (2006).



                                                      6
                                                                                                           42
Vice President for Athletic Programs and Director of Intercollegiate Athletics for Oklahoma State

University, and Mr. Wickline's original petition does not allege otherwise. Accordingly, any

claims against Mr. Holder, in place of or in addition to claims against OSU, are barred.

         30. Mr. Holder reserves the right to amend his plea to the jurisdiction or file additional

papers in support thereof, if and as necessary, in accordance with the Texas Rules of Civil

Procedure.

                                     V. GENERAL DENIAL

         31. Under Rules 83-85 and 92 of the Texas Rules of Civil Procedure and other

applicable law, Mr. Holder generally denies each and every allegation contained in Mr. Wickline's

original petition, as well as any allegations contained in any subsequent amendments or

supplements thereto, and demands that Mr. Wickline prove each and every allegation contained

therein as required by the Constitutions and laws of the State of Texas and the United States of

America.

                                    VI. SPECIAL EXCEPTIONS

         32.      Mr. Holder specially excepts to Mr. Wickline's failure to comply with Rule 47(c)

of the Texas Rules of Civil Procedure. Mr. Wickline must amend his petition so as to specify the

maximum amount of damages claimed, and until he does, he may not conduct any discovery in

this cause . 16

                                      VII. VERIFIED PLEAS

         33.      Mr. Holder is not and cannot be held liable in his individual capacity for any of Mr.

Wickline's claims.




  Tex. R. Civ. P. 47(d).



                                                    7
                                                                                                          43
                               VIII. AFFIRMATIVE DEFENSES

          34.   The following are pleaded in the alternative, where necessary.

          35.   Mr. Wickline's claims are barred in whole or in part by estoppel.

          36.   Mr. Wickline's claims are barred in whole or in part by the equitable doctrine of

laches.

          37.   Mr. Wickline's claims are barred in whole or in part by the doctrine of waiver.

          38.   Mr. Wickline's claims are barred in whole or in part because Defendants are

immune from suit.

          39.   Mr. Wickline's claims are barred in whole or in part because Mr. Holder had a

privilege and/or legal justification for the actions about which Mr. Wickline complains.

          40.   Mr. Wickline's claims are barred in whole or in part because Mr. Holder's actions

were protected and justified through the exercise of his own legal rights and/or a good faith claim

to a colorable right, even if that claim ultimately proves to be mistaken.

          41.   Mr. Wickline's claims are barred in whole or in part because there was no intent to

interfere by Mr. Holder.

          42.   Mr. Wickline's claims are barred in whole or in part because Mr. Holder has not

interfered with Mr. Wickline's Texas contract.

          43.   Mr. Wickline's claims are barred in whole or in part because there has been no

hindrance of Mr. Wickline's performance of the Texas contract by Mr. Holder.

          44.   Mr. Wickline's claims are barred in whole or in part because Mr. Holder has not

interfered in any way that caused actual damage or loss.

          45.   Mr. Wickline's claims are barred in whole or in part because his own acts or

omissions have caused any interference or injury he has sustained, if any.




                                                 -8
                                                                                                      44
        46.        Mr. Holder also reserves the right to plead and prove all counterclaims and other

third-party claims, including, but not limited to, those based on the tortious conduct of Mr.

Wickline, individually and in concert or conspiracy with other persons and/or entities.

                         IX. DENIAL OF CONDITIONS PRECEDENT

        47.        Mr. Wickline has not complied with the requirements of the Contract in order to

file suit. Specifically, Section 14 requires Mr. Wickline to provide written notice of his intent to

file suit, including an outline of complaints, at least 30 days before suit is filed. Because Mr.

Wickline has not complied with Section 14 of the Contract, he has not satisfied all conditions

precedent for this suit.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Mr. Holder respectfully requests that his

special appearance be set for hearing on notice to Mr. Wickline, and that upon such hearing the

special appearance be granted and the entire proceeding against Mr. Holder be dismissed for want

of jurisdiction.

        In the alternative, and subject to his special appearance, Mr. Holder respectfully requests

that his motion to dismiss based on a mandatory forum-selection clause and motion to stay be set

for hearing on notice to Mr. Wickline, and that upon such hearing the motions be granted and this

entire proceeding against Mr. Holder be dismissed or stayed.

        In the alternative, and subject to his special appearance and motions to dismiss or stay, Mr.

Holder respectfully requests that this Court grant his plea to the jurisdiction.

        If this cause proceeds to trial, Mr. Holder prays that Mr. Wickline take nothing by his

claims and allegations, that Mr. Holder recover his costs expended on this suit, and for such other

and further relief to which Mr. Holder may be justly entitled.




                                                   9
                                                                                                        45
Dated: November 17, 2014	   Respectfully submitted,




                             SE. B n
                             State Bar No. 00783715
                             sbreen@howrybreen.com
                             Randy Howry
                             State Bar No. 10121690
                             rhowry@howrybreen.com
                            James Hatchitt
                             State Bar No. 24072478
                            jhatchitt@howrybreen.corn
                             1900 Pearl Street
                            Austin, Texas 78705-5408
                            Tel. (512) 474-7300
                            Fax (512) 474-8557

                            Attorneys for Defendants Board of Regents Ibr the
                            Oklahoma Agricultural and Mechanical Colleges,
                            acting for and on behalf of Oklahoma State
                            University, and James Michael Holder




                            -   10 -
                                                                                46
                                  Cause No. D-1-GN-14-004391

GREGORY JOE WICKLINE,                                                IN THE DISTRICT COURT

        Plaintiff

VS.


BOARD OF REGENTS for the Oklahoma
Agricultural and Mechanical Colleges,                            OF TRAVIS COUNTY, TEXAS
acting for and on behalf of Oklahoma State
University; and JAMES MICHAEL
HOLDER, in his individual capacity and in
his capacity as Vice President for Athletic
Programs and Director of Intercollegiate
Athletics for Oklahoma State University,

       Defendants.                                                  98TH JUDICIAL DISTRICT


                     VERIFICATION OF JAMES MICHAEL HOLDER


STATE OF OKLAHOMA

COUNTY OF PAYNE

Before me, the undersigned authority, this day personally appeared James Michael Holder, who,
being by me duly sworn, deposed as follows:

       1.     "My name is James Michael Holder. I am of over 18 years old, of sound mind,
and competent to make this affidavit.

       2.      I have read the special appearance of James Michael Holder, in his individual
capacity and in his capacity as Vice President for Athletic Programs and Director of
Intercollegiate Athletics for Oklahoma State University, and, subject thereto, his motion to
dismiss based on a mandatory forum-selection clause, motion to stay, plea to the jurisdiction, and
original answer. The factual matters stated therein are within my personal knowledge, or
information obtained in the course of my regular duties, and are true and correct.

        3.     The documents attached to this special appearance as Exhibits A, B, and C are the
original records or exact duplicates of the original records.

       4.     I am, and was at the time Exhibits A, B, and C were created, an employee of
Oklahoma State University (OSU), and I have personal knowledge of the manner in which those
records were prepared. Those 14 pages of documents are kept by OSU in the regular course of


                                              -11-
                                                                                                     47
its business. It was the regular course of business of OSU for an employee or representative of
OSU—with knowledge of the act, event, condition, opinion, or diagnosis recorded—to make
those documents or to transmit information to be included in those documents. Each document
was made at or near the time of the act, event, condition, opinion, or diagnosis recorded, or
reasonably soon thereafter. Each document was made by a person with knowledge of the act,
event, condition, opinion, or diagnosis recorded, or by information transmitted by a person with
such knowledge."

       Further affiant sayeth not.




SWORN TO AND SUBSCRIBED before me on this             //brit
                                                     / /       	day of November, 2014.



My commission expires:    elp-19-61t9                                  i-irkwart.
                                                NOTAR PUBLIC IN A APO THE
                                                STATE OF OKLAHOMA


                                                                  1/1dAvilge z-     -



                                               Notary's frinted name




                                            - 12 -
                                                                                                   48
                               CERTIFICATE OF SERVICE
I certify that a true and correct copy of this document was delivered on November 17, 2014, in
compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure, to the parties listed and
in the manner indicated below:

David J. Beck                                              Electronic service
dbeck@beckredden.com                                    D  In person
BECK REDDEN, LLP                                        o  Registered mail, return receipt requested
1221 McKinney Street, Suite 4500                        o  Commercial delivery service
Houston, Texas 77010                                    o  Facsimile
Tel. (713) 951-3700                                     ,7 Electronic mail
Fax (713) 951-3720

Christopher R. Cowan
ccowan@beckredden.com
Karson K. Thompson
kthompson@beckredden.com
BECK REDDEN, LLP
515 Congress Avenue, Suite 1750
Austin, Texas 78701
Tel. (512) 708-1000




                                                        C
Fax (512) 708-1002

Attorneys for Plaintiff Gregory Joe Wickline
                                                              11?2,0,4".....
                                                        S E. B




                                               - 13 -
                                                                                                       49
   •




                                  EMPLOYMENT CONTRACT

        This Agreement, made by and between OKLAHOMA STATE UNIVERSITY, hereinafter
 referred to as the "University", and Gregory   Joe tqickline, hereinafter referred
 to as "Coach";

WITNESSETH:

       WHEREAS, University requires the services of an Assistant Coach for the
University's Intercollegiate Football Team; and
       WHEREAS, Gregory Joe Wick.line meets the University's qualifications for the
position and has been employed as such, by University pursuant to an Employment
Contract and Amendments thereto all of which the parties intend to cancel and
replace by this Agreement;
       NOW, THEREFORE, in consideration of the mutual    6ovenants and conditions
herein contained, the University and the Coach agree as follows:
       1.   Subject to the conditions stated in the provisions of this agreement,
the University hereby employs Coach as Assistant Coach for the University's
Intercollegiate Football Team at Oklahoma State University for a designated
period beginning with the 1st day of January, 2009 and ending on the first to
occur of any of the following: (i) December 31, 2013; (ii) 180 days following the
resignation of the Head Football Coach; or (iii) termination of this Contract as
otherwise provided herein. The Coach hereby agrees to and does accept the terms
and conditions for said employment for the designated period. Neither this
Contract nor Coach's employment hereunder shall in any way grant the Coach a
claim to tenure in employment, or any years of employment attributable to tenure
within the University.
       2.   The compensation paid by the University to the Coach for services and
satisfactory performance of the conditions of this Contract shall be at the
annual salary rate of $157,500.00 per annum payable in monthly installments out
of legally available funds by the University to the Coach on the last day of each
calendar month during the term of this Contract. In addition. Coach shall


                                         1




                                                                                      50
 receive from legally available funds bonuses earned, if any, based on the
 performance incentives attained in the football season of the then current fiscal
year in accordance with "Exhibit A" entitled "Financial Incentives," attached
 hereto and made a part hereof. It is agreed that the compensation so paid shall
be subject to the same payroll deductions (for example, state and federal taxes,
F I. C . A. withholding, and retirement plans) that apply to University
administrative and professional (ME) employees. The Coach shall be eligible to
participate in group insurance and retirement: programs and voluntary payroll
deduction programs on the same basis, and with the same employer contributions,
that apply to University administrative and professional (A&P) employees.
      3. The Coach shall devote his full time and attention to such duties and
responsibilities as an Assistant Coach as assigned by and serving under the
direction of the University's Head Football Coach. The Coach shall conduct such
travel as is necessary to carry out his duties and the Coach shall be entitled
to reimbursement for transportation and per diem expenses at the maximum rate
authorized by law and University regulations.
      4. The Coach shall recognize and comply with the policies, rules, and
regulations of and governing Oklahoma State University and its employees and the
rules of the Big Twelve Conference and the National Collegiate Athletic
Association, as now constituted or as any of the same may be amended during the
term hereof.
      Coach shall respond, and shall not counsel or instruct any coach, student,
or any other person to fail to respond, accurately and Daly within a reasonable
time to any reasonable request or inquiry relating to the performance of his
duties hereunder or the performance of his duties during his prior employment at
any other institution of higher learning propounded by University, NCAA, the Big
Twelve conference or other governing body having supervision over the athletic
programs of University or such other institution of higher learning, or required
by law, governing athletic rules or University policies and regulations.
      Without limitation upon any right or remedy of the University in the event
the Coach breaches this Contract, it is specifically agreed that if the


                                        2




                                                                                     51
University finds after due hearing that the Coach is, has been, or was at any
 tin*, involved in violations of the NCAA,legislation applicable to University or
 to any prior employer of the Coach which was at the time of such employment a
member of NCAA, it may take one or more of the following actions that it deems
appropriate: (1) termination of employment; (2) suspension, with or without pay,
for a period of time as the University shall determine; (3) modification of
duties; or (4) reassignment to other employment duties within the University.
      Coach shall indemnify the University for all costs (including attorney
fees) incurred by University in responding to any official inquiry of the NCAA
resulting in a show cause penalty against the Coachbythe Infractions Committee.
      5. Coach shall conduct himself with due regard to public convention and
morals, shall not do any act that will tend to degrade him in society or bring
him into public hatred, contempt, scorn, or ridicule, or that will tend to shock,
or insult the community or offend public morals or decency, and he shall not do
any act that tends to impair his capacity to fully comply with his obligations
hereunder.
      6. Coach recognizes that University has assigned a high priority to the
academic achievement pf the students who participate in its athletic programs and
that it is the expectation of the President and the Board of Regents that Coach
will emphasize the importance of academic achievement to the students who are
athletes at the University. Coach shall maintain a cooperative relationship with
Academic Services for Student-Athletes in order to assure student-athletes are
offered every opportunity to achieve academic expectations and success.
      7. Coach shall comply fully with all NCAA, Conference, and institutional
regulations governing outside employment and compensation.
     Any television, radio, consultant, endorsement, or outside employment
agreement or contract of any nature as well as all other activities related to
Coach's involvement in university athletics will be under the supervision,
direction, and control of the Athletic Director. All such arrangements and
activities must first be approved annually in writing by the Athletic Director
and shall not conflict with the best interest of the University.


                                       3
       Coach must receive annually prior written approval from the President for
all athletically related income and benefits from sources outside the
institution, including but not limited to income from gifts to Coach from donors
or from friends of the Athletic Department; annuities; sports camps; housing
benefits (including preferential arrangements); country club memberships;
complimentary ticket sales; television and radio programs; and endorsements or
consultation contracts with athletics shoe, apparel, or equipment manufacturers.
       It is specifically understood that Coach shall not use, directly or by
implication, the name of the University or its logos in the endorsement of
commercial products or services for personal gain without the prior written
approval of the President.
      8. The University reserves the right to either terminate this Contract, or
to suspend the Coach for a period of time from performance of duties with or
without pay without termination of this Contract for cause, including but not
limited to any of the following (1) the University has a reasonable basis for
believing Coach has been involved in deliberate and significant or repetitive
violations of Provision No. 4 of this Agreement, or (2) failure of Coach to
comply with any of the provisions set forth in Provision Nos. 5 or 11 of this
Agreement, or (3) any conduct of Coach in violation of any criminal statute
(excluding minor traffic offenses) whether prosecuted or not, or any act of moral
turpitude, or (4) violations by coach of any of the other terms of this Agreement
which cannot be or has not been remedied after thirty (30) days written notice
thereof to Coach, or (5) conduct of Coach determined by the University to be
seriously prejudicial to its best interests or the best interests of its athletic
program, or (5) material misrepresentation of Coach's educational or other
qualifications for employment as Coach hereunder, or (7) fraud or dishonesty of
Coach in the performance of his duties or responsibilities under this Agreement,
or (8) use or consturrption by Coach of alcoholic beverages, drugs, controlled
substances, steroids or other chemicals in such degree and for such appreciable
period as to impair significantly or materially his ability to perform his duties
hereunder or failure by Coach to fully cooperate in the enforcement and


                                        4




                                                                                    53
 implementation of any drug testing program established by University for student-
 athletes, or (9) any cause adequate to sustain the termination or suspension, as
 the case may be, of any other University employee.
       The Head Football Coach or the Director of Intercollegiate Athletics shall
have the administrative authority to order suspension of the Coach from duties
and salary for causes identified in this Provision No. 8, provided, that notice
of any such suspension shall be provided in writing, detailing the reasons for
such suspension, and setting forth a reasonable time within which Coach may
respond to same. The Coach shall have the procedural right, upon his written
request, for a review and hearing relattve to any such suspension. Any such
hearing shall be governed by the normal University grievance procedures provided
for administrative and professional (A&P) employees, as now or hereafter amended,
unless other procedures are agreed upon by the parties in lieu thereof.
      Termination of this Contract by the University may occur only after
recommendation of such action by the Head Football Coach and approval thereof by
the Director of Intercollegiate Athletics. If such adverse action is to be
initiated for causes identified in this Provision No. 8, the Head Football Coach
shall inform Coach in writing of his preliminary intent to recommend termination
before making any such formal recommendation to the Director of Intercollegiate
Athletics. In such case, the Head Football Coach will inform Coach in writing
of specific concerns and provide Coach a meaningful opportunity to address the
concerns of the Head Football Coach within a reasonable period of time (in no
event less than fifteen (15) days) before proceeding with an adverse
recommendation. Any other hearing which may be permitted shall be governed by
the normal University grievance procedures provided for administrative and
professional (A&P) employees, as now or hereafter amended unless other procedures
are agreed upon by the parties in lieu thereof.
      In the event this Contract is terminated by University for cause or causes
under this Provision No. 8, University's sole liability to Coach shall be limited
to payment of salary or installments thereof, which may have been earned and
accrued before the end of the month of such termination.




                                                                                     54
       9. Notwithstanding the term of duration of this Contract as stated in
 Paragraph One (1) hereof, and subject to the terms of Paragraphs Ten (10) and
Eleven (11) hereof, either party may terminate this Contract without particular
cause by giving written notice to the other party of the terminating party's
exercise of this right to terminate. Such termination shall be effective
immediately upon receipt of such written notice by the other party, unless
specified otherwise in said written notice.
       10. In the event University terminates this Contract without cause under
Paragraph Nine (9) hereof, then Coach agrees to accept liquidated damages as
specified in this Section 10 in complete satisfaction of and payment in full for
all obligations, if any, due and owing by University to Coach. As liquidated
damages, University shall pay Coach a sum equal to the sum of the gross base
monthly salary in effect on the date of termination arid remaining due under
Section 2 of this Contract but for termination of the Contract, payable in equal
monthly installments from legally available funds until the date on which the
Contract would have expired, plus any bonuses (i.e., "Financial Incentives" as
set forth in "Exhibit Ae) earned as of the date of termination. Coach shall be
responsible for all taxes thereon. Coach shall be entitled to maintain health
insurance coverage, at Coach's sole expense, as provided under law.
      The parties have bargained for and agreed to this liquidated damages
provision and have agreed that the payment of such liquidated damages shall
constitute reasonable and adequate compensation for damages that might ensue as
a result of University's termination of this Contract without cause, including
any loss by Coach of any collateral business opportunities or any other benefits,
perquisites or income from any other sources or agreements. Said liquidated
damages shall not be construed as a penalty.
      Notwithstanding the foregoing, a condition precedent to the University's
obligations to pay the foregoing payments is that Coach diligently seek
mitigation of this payment obligation by obtaining full-time employment, business
or professional income (for example, but not limited to, football coaching, media
commentator, speaking engagements, teaching or other academic activities,


                                         6




                                                                                    55
 consulting or participation in business or any other income producing
 opportunities) . Coach shall begin and shall thereafter continue making very
 diligent efforts to obtain such income as soon as practicable but not later than
 thirty (30) days following such termination and each thirty (30) days thereafter
shall provide University with a written report of the specific efforts undertaken
in this regard including the amount of income, if any, resulting directly or
indirectly therefrom. University's financial obligation under this Contract
shall cease or be reduced commensurately by the amount of any such income.
       11. The Coach agrees that he will not personally or, directly or
indirectly, through any agent or representative, inquire into, seek, negotiate
for, or accept other full-time or part-time employment of any nature at any time
during the term of this Contract without first having obtained the written
permission of the Head Football Coach and the Director of Intercollegiate
Athletics, which permission shall not be unreasonably withheld.
      The parties hereby agree that Coach has special, exceptional, and unique
knowledge, skill, and ability as a football coach which, in addition to future
acquisitions of coaching experience at the University, as well as the
University' s special need for continuity in its Intercollegiate Football Program,
will render the Coach's services unique. The Coach recognizes that the loss of
Coach' s services to the University, without University approval and release,
prior to the expiration of the term of this Contract or any renewal thereof,
would cause an inherent loss to the University which cannot be estimated with
certainty, or fairly or adequately compensated by money damages.
      The coach therefore agrees, and hereby specifically promises, not to accept
employment, under any circumstances, as a football coach at any institution of
higher education which is a member of the National Collegiate Athletic
Association, or for any football team participating in any professional league
or conference in the United States or elsewhere, requiring performance of duties
prior to the expiration date of the term of this Contract or any extension
thereof, without first obtaining a release of this Contract, or a negotiated
settlement thereof in writing accepted by the Coach and the Director of




                                                                                     56
 Intercollegiate Athletics and approved by the President of the University.
       In the event of Coach's termination of this Contract without cause under
 Paragraph Nine (9) hereof prior to its expiration date without first obtaining
 a release therefrom by the University, Coach shall pay to University, as
 liquidated damages, a sum equal to fifty percent (50%) of the sum of the gross
base monthly salary in effect on the date of termination and remaining due under
Section 2    of   this Contract but for termination of the Contract, said sum to
become due and payable within thirty (30) days of the effective . date of
termination of the Contract, provided, however, University agrees to release
Coach from his obligations under the Contract upon his request in order to enable
him to assume employment as a Head Football Coach at a NCAA Division I-A
institution and thereafter no liquidated damages shall be payable by Coach upon
his termination of the Contract without cause. The parties have bargained for
and agreed to the foregoing liquidated damages provision, giving consideration
to the fact that University will incur administrative, recruiting, resettlement,
and other costs in obtaining a replacement for Coach, in addition to potentially
increased compensation costs if Coach terminates this Agreement prior to its
expiration, which damages are extremely difficult or impracticable to determine
with certainty. The payment of said sum shall constitute adequate and reasonable
compensation to the University for the damages and injury suffered because of
such termination by Coach. The foregoing shall not be, nor be construed to be,
a penalty.
      12. The Coach shall be entitled to annual vacation or leave time and sick
leave in accordance with University policies governing administrative and
professional (A&P) employees; except, however, no terminal vacation leave (i.e.,
accrued but unused annual leave) shall be due to or claimed by Coach upon
termination or separation from University employment.
      13.    The University, as additional compensation to Coach, shall make
arrangements for the provision to Coach on a loan basis an automobile for his
use. It is further agreed that University shall provide and make available to
Coach appropriate gasoline credit cards for Coach's use in the performance of his


                                         8




                                                                                    57
 duties with the University pursuant to this Contract, which cards           shall be
 available to Coach throughout the term of this Contract. The University further
 agrees to provide appropriate liability and comprehensive automobile insurance
 to cover Coach in the use and operation of said vehicle, during the term of this
Contract.
       14.    Any action to enforce any of the provisions of this Agreement shall
be filed in the Payne County District Court. No such action may be filed until

the party claiming to be aggrieved shall first have delivered to the other a
written notice of intention to file suit, including an outline of complaints.
This notice shall be delivered at least 30 days before any suit is filed, and the
parties shall use that period to engage in good-faith negotiations aimed at
resolving the dispute without litigation. This paragraph is not intended to
limit or circumscribe the legal rights of any party thereto, but rather to ensure
that the parties exhaust all avenues of seeking a mutually agreeable
accommodation of their differences before instituting litigation. In any
situation where the terms of this paragraph might affect the legal rights of any
party hereto, the parties shall stipulate to appropriate extensions of limitation
periods and other matters to eliminate any such potential effect.
      15.    It is understood and agreed that this Contract shall not be effective
until signed by the President of Oklahoma State University, with the
recommendation of its Head Football Coach and its Director of Intercollegiate
Athletics, and that no amendments, alterations, or interpretations thereof shall
be binding upon the University unless so made in writing and so approved by the
President.
      16.     The relationship between the Coach and the University shall be
determined solely by the terms and conditions of this Contract and this Contract
supersedes and replaces all previous agreements between the parties and
amendments thereto which are hereby cancelled by mutual consent.

      17.    This Contract has been entered into under and shall be governed by the
laws of the State of Oklahoma and any provision of this Contract prohibited by

the laws of said State shall be ineffective to the extent of such prohibition


                                          9




                                                                                        58
without invalidating the remaining provisions of this Contract.
      18. This Contract may be amended by mutual agreement executed in writing
and appended hereto. It is contemplated that any adjustments in compensation
paid the Coach that may be agreed upon will be accomplished in the same manner
and on the same forms as are utilized by the University for other Athletic
Department aid University employees.
     DATED as of t 1st day of January, 2009.




                                            OKLAHOMA STATE UNIVERSITY


                                            By
Mik Hold , Vice President for
        ,                                        V. Burns Hargis
Athletic Programs and Director                   President
of Intercollegiate Athletics




                                       10




                                                                                 59
                                       Financial Incentives




 Overall Performance Incentives

           	
Cateaorv                                                       Base Amount
Chamoionshin
National Championship                                          $20,000,00
Big 12 Championship                                            $10,000.00
Big 12 South Championship                                      $ 5,000.00

Final National Rankinc - CNN/USA Today Poll

Top 10                                                        $5,000.00
11-15                                                         $3,000.00
16-25                                                         $2,000.00

Post Season Bowl Game Participation*

BCS Bowl                                                      Up to 2 months University salary
                                                              as determined by the Athletic
                                                              Director
All Others                                                    Up to 1 month University salary as
                                                              determined by the Athletic Director

*Post Season Bowl Incentive payments shall not be earned by or payable to Coach if he
voluntarily leaves the employment of the University and/orterminates this Contract without
cause prior to the official date for signing of the National Letter of intent for the sport of
football following the Bowl appearance.



The incentives will be paid according to the highest level achieved in each category.
Thus, only one payment per category is applicable. The decision of the Athletic
Director shall be final as to any interpretations or disputes pertaining to these financial
incentives.,
                                          Exhibit A




                                                                                                    60
                                  FIRST AMENDMENT
                                         TO
                                EMPLOYMENT CONTRACT

This First Amendment is hereby entered into effective this 1 day of January 2011 to
that certain Employment Contract dated January 1, 2009, between Oklahoma State
University and Gregory Joe Wickline.

IN CONSIDERATION of the performance of the covenants and conditions contained
herein and in the said Employment Contract dated January 1, 2009, the parties hereto
agree that said Employment Contract is hereby amended in the following respects only:

        •     The annual salary set forth in Paragraph Two (2) is hereby
               increased to 0200,000.00 beginning January 1, 2011;
        •      Paragraph 1.01) is modified to read as follows "one year following
              the resignation of the Head Football Coach; or";
        •     In Section 11 the referenced percentage for calculating liquidated
              damages payable by Coach to University shall be increased to
              seventy-five percent (76%);
        •     That in addition to employment as a Head Football Coach, Coach
              shall also be released from the obligation to pay liquidated
              damages upon assumption of employment as an Offensive
              Coordinator (with play calling duties) at a NCAA Division I-A
              institution or as an Assistant Coach In the NFL; and
        •     "Exhibit A" entitled "Financial Incentives' attached to said
              Contract is hereby deleted and the attached "Amended Exhibit A"
              is substituted therefor.

It is expressly agreed that this Amendment is supplemental to the original Employment
Contract of January 1, 2009, which is made a part hereof by reference, and all terms,
conditions, and provisions of said original Contract, unless specifically modified hereby,
are made a part hereof as though expressly incorporated and included herein.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
date and year first above written.

Recom                                           COACH


Mibga	       dy                                   reg	         Wickline
Head Footba Coac
                                                OKLAHOMA STATE UNIVERSITY



          der, Vice President for                        V. Burns Hargis
Athletic Programs and Director of                        President
Intercollegiate Athletics
                                                                                             61
                                      Financial Incentives
                                        Assistant Coach
                                      (Amended Exhibit A)

 Overall Performance incentives
Category                                                      Base Amount


Championship
National Championship                                        $20,000.00
Big 12 Championship                                          $10,000.00
Big 12 South Championship                                    $ 5,000.00

Final National Ranking - CNN/USA Today Poll
Top 10                                                       $5,000.00
11-15                                                        $3,000.00
16-25                                                        $2,000.00


Post Season Bowl Game Participation


BCS Bowl                                                     Up to 2 months total compensation
                                                             (salary plus talent) as determined
                                                             by the Athletic Director


All Others                                                   Up to 1 month total compensation
                                                             (salary plus talent) as determined
                                                                          *




                                                             by the Athletic Director


The incentive payments shall be made in January according to the highest level
achieved in each category. Thus, only one payment per category is applicable. The
decision of the Athletic Director shall be final as any interpretations or disputes
pertaining to these financial incentives.




                                                                                                  62
                               SECOND AMENDMENT
                                      TO
                              EMPLOYMENT CONTRACT

This Second Amendment is hereby entered into effective this 1" day of January,
2012, to that certain Employment Contract dated January 1, 2009, between
Oklahoma State University and Gregory Joe Wickline.

IN CONSIDERATION of the performance of the covenants and conditions contained
herein and in the said Employment Contract dated January 1, 2009, as subsequently
amended by a First Amendment thereto, the parties hereto agree that said Employment
Contract is hereby amended in the following respects only:

       •      The date set forth in Paragraph 1.(I) of said Employment Contract
              is changed to December 31, 2016; and

       •      Subject to the exceptions allowing release in Section 11, the
              referenced percentage for calculating liquidated damages payable
              by Coach to University shall be one hundred percent (100%) in the
              event Coach accepts employment by a member institution of the
              Big Twelve Conference.
                                                                   -	   -
It is PWressly. agreed that this Second Arnal)dmant is supplemental to the original'
Employment Contract of January 1,_2009,_and Firv, Amendment thereto, which are
made a part hereof by reference, and all terms, conditions, and provisions of said
original Contract, and First Amendment thereto, unless specifically modified hereby,
are made a part hereof as though expressly incorporated and included herein.

IN WITN S WHER rAF, the'parties hereto have executed this Second Amendment on
the date and year st above written.

      mende




                                              OKLAHOMA STATE UNIVERSITY


                                             By:
                                                                  /(14
                                                                          3.1
         Ider, Vice President for                   V. Burns Hargis	
Athletic Programs and Director of                   President
Intercollegiate Athletics




                                                                                       63